Case 1:19-cv-09399-ER Document11 Filed 10/25/19 Page 1 of 38

Jason M., Drangel (JD 7204)
jdrangel@ipcounselors.com
Ashly E. Sands (AS 7715)
asands(@ipcounselors.com
Brieanne Scully (BS 3711)
bscully@ipcounselors.com
Danielle S. Yamali (DY 4228)
dfutterman@ipcounselors.com
EPSTEIN DRANGEL LLP
60 East 42" Street, Suite 2520
New York, NY 10165

 

Telephone: (212) 292-5390
Facsimile: (212) 292-539]
Attorneys for Plaintiff

POOF-Slinky, LLC

UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

 

POOF-SLINKY, LLC,
Plaintiff
v,

A.S. PLASTIC TOYS CO., LTD., ALI FASHIONING
TOY STORE, ALI-DREAM TOY STORE, ALI-
JETTING TOY STORE, AMY & BENTON TOYS |
AND GIFTS CO., LTD., BABY SHOPPING EMM |
STORE, BABY TOY CITY STORE, BABY'S
CENTER STORE, BABY-TOY WORLD STORE,
BALA BABY FIRST, BAOCHENYI STORE,
BB2019 STORE, BEAUTY & ATTRACTION,
BELIEVE-FLY TRADING (TOYS) CO., LTD.
SHANTOU, BETTER SHOP.BETTER LIFE, BILIDI
CO.,LTD. STORE, BOXIANGWANJU STORE,
BTGEDTL STORE, BUY IN HERE STORE,
CHANGED STORE, CHAOZHOU BURTON
FOODSTUFF CO., LTD., CHAOZHOU CHAOAN |
HAPPINESS FOODS CO., LTD., CHAOZHOU |
CHAOAN LARK TRADE CO., LTD., CHERR TOY
STORE, CHILD WONDERLAND — STORE,
CHILDREN'S GOODS STORE, COME ON 2015,
CURIOUS&PROMISING BABY STORE, DALIAN
HOLY TRADING CO., LTD., DONGGUAN
BOWEN ELECTRONIC TECHNOLOGY LIMITED,
DONGGUAN CITY = YISEN PRECISION }
HARDWARE SPRING CO., LTD.. ELEVEN 'S}
HOUSE, ENJOYING+UU STORE, FAIRYTOY !
STORE, FRIENDSHIP HXX STORE, FUNNY TOY |

|

STORE STORE, GJICUTE TOY STORE, GOODGIRL

 

CIVIL ACTION No.

MEMORANDUM OF LAW IN
SUPPORT OF PLAINTIFF’S EX
PARTE APPLICATION FOR 1) A

TEMPORARY RESTRAINING

ORDER; 2) ORDER
RESTRAINING MERCHANT
STOREFRONTS AND
DEFENDANTS’ ASSETS WITH
THE FINANCIAL
INSTITUTIONS; 3) AN ORDER
TO SHOW CAUSE WHY A

PRELIMINARY INJUNCTION
SHOULD NOT ISSUE; 4) ORDER
AUTHORIZING BIFURCATED
AND ALTERNATIVE SERVICE
AND 5) ORDER AUTHORIZING

EXPEDITED DISCOVERY

FILED UNDER SEAL
Case 1:19-cv-09399-ER Document11 Filed 10/25/19 Page 2 of 38

 

STORE, GREAT INTERNATIONAL TOYS!
LIMITED, GUANGDONG HERSHEY SPRING!
INDUSTRIAL CO., LTD., GUANGDONG K.Y.F |
TRADING CO., LTD., HABAO STORE, HANG |
WING PLASTIC INDUSTRY CO.,  LTD.,
HAPPINESS CENTER STORE, HAPPYDEAL |
STORE, HARBIN YUANLONG IMPORT AND |
EXPORT TRADE CO., LTD., HEFEI SAI BEI TE }
TRADING CO., LTD., HENGJUN PLASTIC TOYS !
MANUFACTORY, HHSMILE STORE, HOW DO!
YOU DO STORE, INNOCENCE PARADISE, !
JIANGXI BOLAI PLASTIC INDUSTRY CO., LTD., |

'

JINJIANG SUPERSTARER IMPORT & EXPORT
CO., LTD., JINMING TOYS & CRAFTS IMP.& EXP.
CO., LTD., KIDS PLAYING STORE, LEFT MAGIC
TRICK STORE, LEGE TRICK FACTORY STORE,
LEORX PLAYTOY STORE, LICHENG
TECHNOLOGY (SHENZHEN) CO., LTD., LIIA
GAME PRODUCTION (JIANGSU) CO., LTD.,
LIKEIT STORE, LILITOY STORE, LITTLE STARS
MOTHER&BABY SUPPLIER STORE, LONG
SHENG TOY STORE, LONGYAN LANG LING
HENG CHUANG TRADING CO., LTD., LOVE
LOVE CHILDREN BABY STORE, LOVESONG
STORE, MAGICAL TRICKS STORE, MAKIKI
STORE, MAMI'S BABY STORE, MAYUSCULOS
OJOS STORE, MIDDLE, MILCEA GROBAL
STORE, MINGO STORE, MOMMY N_ BABY
EVERY NICE DAY STORE, MOTHER &
CHILDREN CLOTHES STORE, MY BABY GIRL
STORE, NBJUSTIN STORE, NINGBO EMBODY
HOMEWARE CO. LTD, NINGBO  GYL
INTERNATIONAL TRADING CO., LTD., NINGBO
HUAMAO INTERNATIONAL TRADING CO.,
LTD., NINGBO KELSUN INTL TRADE CO., LTD.,
NINGBO LIJIA INDUSTRY CO., LTD., NINGBO
SELLERS UNION CO., LTD., NINGBO YINZHOU
BOTE SPRING ELECTRICAL EQUIPMENT
FACTORY, NINGBO ZHENRONG
INTERNATIONAL TRADING CO., LTD. (JUST IN),
PREGNANT CHILD BABY ACCESSORIES
STORE, PUJIANG SONDER CRAFT CO., LTD.,
PURPLE STORE, SEE YOU  AGAIN* %,
SHANGHAI WISDOM IMPORT AND EXPORT
CO., LTD., SHANGHAI ZEBRAJOY GIFTS CO.,
LTD., SHANTOU BORONG TOYS CO., LTD.,
SHANTOU CHENGHAI BEIBEI TOYS, SHANTOU
CHENGHAI BIG BAG TOYS COMPANY LIMITED, }
SHANTOU CHENGHAI HAODA TOYS CoO., LTD..
SHANTOU CHENGHAI HENGYA TOYS CO.,

 

 

 
Case 1:19-cv-09399-ER Document11 Filed 10/25/19 Page 3 of 38

 

LTD., SHANTOU CHENGHAI HENGYING TOYS |
CO., LTD., SHANTOU CHENGHAI HUIKE TOYS |
FIRM, SHANTOU CHENGHAI KAISHENGLONG |
TOYS FACTORY, SHANTOU CHENGHAI MAYA |
TOYS FACTORY, SHANTOU  CHENGHAI |
PENGCHENG TOY IND. CO., LTD., SHANTOU |
CHENGHAI SHUNFENG CRAFT FACTORY, |
SHANTOU CHENGHAI SWEET BABY TOYS!
FIRM, SHANTOU CHENGHAI YAKAI TOYS!
FACTORY, SHANTOU CHENGHAI YAXING |
PLASTIC AND METAL MANUFACTORY, |
SHANTOU CHENGHAI YUANSHENG TOYS |
INDUSTRY CO., LTD., SHANTOU CHENGHAI }
YUEQI TOYS FIRM, SHANTOU CHENGJI TOYS & |
GIFTS CO., LTD., SHANTOU CINDA TOYS CO.,
LTD., SHANTOU CITY BHX TOYS CO., LTD.,
SHANTOU CITY CHENGHAI XINBOOMING !
TOYS FACTORY, SHANTOU CYBER TOYS!
BUSINESS, SHANTOU EVER PROSPEROUS |
TRADING CO., LTD.. SHANTOU GUANGBAI !
CRAFTS & TOYS CO., LIMITED, SHANTOU H&C |
TOYS & CRAFS MANUFACTORY, SHANTOU |
HONGNA CANDY TOYS CO., LTD., SHANTOU !
JINYU TRADING CO., LTD. SHANTOU!
KUNYANG TRADING CO., LTD., SHANTOU |
LIHUI TOYS CO., LTD., SHANTOU LONGHU |
XUCHANG TOYS FIRM, SHANTOU LUCKY |
TOYS & GIFT FIRM, SHANTOU MEGAFUN TOYS |
INDUSTRIAL LTD., SHANTOU MEIHUI TOYS |
CO., LTD., SHANTOU MINGTONG TOYS |
INDUSTRIAL om LTD., SHANTOU |
RONGHEQIANG TRADE CO., LTD., SHANTOU !
RUNFENDDA TOYS FIRM, SHANTOU SOUTH !
TOYS FACTORY, SHANTOU SUNNY TOYS!
INDUSTRIAL CO., LTD., SHANTOU TIANYI!
TOYS INDUSTRIAL CO., LTD., SHANTOU |
XINLIANG TOYS FACTORY, SHANTOU |
YICHENG TOYS FACTORY, SHANTOU |
YINGXING TOYS COMPANY LIMITED, |}
SHANTOU ZHILETIAN TOYS TRADING CO.,!
LTD., SHAOXING JINLANGTE SPORTS GOODS |!
CO., LTD., SHAOXING YAONE GIFTS CO., LTD., |
SHENZHEN CITY BOTREE TOYS FACTORY, |

I

|

i

I

I

|

J

SHENZHEN E-18TH TECHNOLOGY CO., LTD.,
SHENZHEN EDUCATIONAL EQUIPMENT CO
LTD, SHENZHEN FOCALVALUE TECHNOLOGY
CO., LTD., SHENZHEN GIFT JOINT PROMO CO.,
LTD., SHENZHEN JYC TECHNOLOGY LTD.
(BEAUTY CARE BRANCH), SHENZHEN
SHENGMA HARDWARE SPRING CO., LTD.,

 
Case 1:19-cv-09399-ER Document11 Filed 10/25/19 Page 4 of 38

 

SHENZHEN WTYD TECHNOLOGY LIMITED,
SHENZHEN X-WORLD TECHNOLOGY CO., LTD.,
SHGEZM TOY STORE, SHOP2784166 STORE,
SHOP2919053 STORE, SHOP3851047 STORE,
SHOP4558035 STORE, SICHUAN TRANMEC
MACHINERY I/E CO., LTD., SIMPLE HAPPY LIFE,
SURPRISE GIFTS STORE, WANJU STORE,
WENLING BESTONE COMMODITY FACTORY,
WUXI OCEAN IMPORT AND EXPORT CO., LTD.,
XIAMEN MINE TRADING CO.,LTD.
XINHENGXIN ELECTRONIC CO., LTD., Y&H
TOY STORE, YIWU B&T CRAFTS & ARTS CO.,
LTD., YT'WU BAY IMPORT AND EXPORT CO.,
LTD., YIWU CHANGQING TOYS CO., LTD.,
YIWU CHU TAI ART & CRAFTS CO., LTD., YIWU |
CITY JO TOYS CO., LTD., YIWU HECHENG !
IMPORT & EXPORT CO., LTD., YIWU!
HUAGUDUO TOYS CO., LTD., YIWU JIANDU |
CRAFTS CO., LTD., YIWU LADSOUL GARMENT !
ACCESSORY CO., LTD., YIWU LINTAI IMPORT & !
EXPORT CO., LTD., YIWU PARTY UNION IMP & |
EXP CO., LTD., YIWU POWER IMPORT & |
EXPORT CO., LTD., YIWU QIDA HOUSEHOLD |
ITEMS FACTORY, YIWU QUANFA IMPORT & |
EXPORT COMPANY LIMITED, YIWU SHINCOO !
ART & CRAFTS CO., LTD., YUGUO BABY |
STORE, YUYAO  XUEYOU — TEACHING}
EQUIPMENT CO., LTD., ZELA STOREM, |
ZHANGPING TK TOYS AND GIFTS CO., LTD. and |
ZHEJIANG LISHENG SPRING CO., LTD.,

1
!
|
!
!
|
!
I
1
1
1
1
I
!
I
I
!
|
|
!
|
!
!
|
|
|
|
I
1
1
1
i
1
'
!
|
|
|
|
!

Defendants

 
Il.

Ill.

Case 1:19-cv-09399-ER Document11 Filed 10/25/19 Page 5 of 38

 

TABLE OF CONTENTS

INTRODUCTIONS «i csscsccccscessss as tanpesssateyevereetsitccrssssame aiateciomnaanemmanaaine naan I
STATEMENT OF RELEVANT FACTS. ccccccccccccsscscsesseesscseeassecseensenssnearnesasens 3
PTOI EE GI seis sacatsccnsicvcnapieeaseamaanaycatesst eeoeean dzeansasosssanteds eteune Aig daseeeedeas deasrasndivaureaasEAavonin 3
THIS COURT HAS PERSONAL JURISDICTION OVER DEFENDANTS ..........:0066+ 3

1. Defendants are Subject to Personal Jurisdiction Under N.Y.
CPLR S SOZ GAME ccises ski siai.sassenioed exasueraannna boandsubeonnashe veomea tedeert Wcervevseers 4

2 Exercising Personal Jurisdiction Over Defendants Comports
WI Dare PRO CCG 55 5 scctaasacexezrerretvasaacasedssasvacsseerrqtues ti tatsacedeveawinsisi asad aaees 10

PLAINTIFF IS ENTITLED TO AN EX PARTE TEMPORARY RESTRAINING

ORDER AND PRELIMINARY INJUNCTION .0....cccccccceecsseceeesereessssseeseeeeeeesessereeneeess 10
I. Plaintiff Will Suffer Irreparable Harm in the Absence of an
Injunction Leaving Plaintiff with No Adequate Remedy at Law....... 12
De Plaintiff is Likely to Prevail on the Merits of Its Lanham Act
NA WIUIS cise sienassicSinsavnegedsan ness geanesnstdiaiadde sedeyaiedaiade lenses ipatleadesoages auearamessencones 14
3. Plaintiff is Likely to Prevail on Its State Law Claims...................0.0.. 15
4. The Balance of Hardships Favors Plaintiff ........0..000000000..ccccececseeees 1S

5. Enjoining Defendants from Using the Slinky Marks Will Serve
Pre Pe USS i324 veces insebacsreatasuee seahsa naman a Maas eeeamerTaLiewery: 16

Cc. PLAINTIFF IS ENTITLED TO AN ORDER 1) PREVENTING THE
FRAUDULENT TRANSFER OF ASSETS AND 2) FREEZING

DEFENDANTS’ MERCHANT STOREFRONTS ....ccccssscsssssssssssescessssssccreeess 16
1. Defendants’ Assets Must be Frozen ..............cccccccccecsccccccscccccscccccsecseeseee 16
2. Defendants’ User Accounts and Merchant Storefronts Must be

EERO ZEN  ccrzesrsay pae¥ch bancigeeys aaasaatsedlavingicnats oa sacdouegsabo sisaee@epenonssscaaneabpensaeensh gazebs 18

D. PLAINTIFF IS ENTITLED TO AN ORDER AUTHORIZING BIFURCATED AND

IV.

ALTERNATIVE SERVICE OF PROCESS BY ELECTRONIC MEANS ..........::000008 19
PLAINTIFF IS ENTITLED TO AN ORDER AUTHORIZING EXPEDITED

TTS CO) VERY cccvrsusssransassnarsseritanvaned aasyanieineuniacaparcaasisstael wageumnceccissessroragedaa benno red figaans 21
PLAINTIFF’S REQUEST FOR A SECURITY BOND IN THE AMOUNT OF

SS20U0 TS ATR OLEA TES. s sccrent tors heneeriteranseasshcheranvemadboborasrsseeryavroneeatescreyeveaie dvd aneeeeesees 21
BE LE MIN 3 55 sa amcecasgieaasespciceh preven aan s a apuesasabaubnantitodopadveh inne’? epesmnamelemee ristetEoneerTs 22
Case 1:19-cv-09399-ER Document11 Filed 10/25/19 Page 6 of 38

TABLE OF AUTHORITIES

Cases

Advanced Portfolio Techs., Inc. v. Advanced Portfolio Techs., Ltd., No. 94 Civ. 5620

(JFK), 1994 U.S. Dist. LEXIS 18457 (S.D.N.Y. Dec. 28, 1994), occ cccccssceeeeeeeeseees 23
Allstar Marketing Group, LLC y, 123 Beads Store, et al., 19-cv-3184-AJN (S.D.N.Y.

Aapet, TO, 2OID) srecsteansesaserecaasusasannavioreaiusascedersbaasarsaadfpunaseess ecualivuannseegs Masivaeeadedaaas ioranvelaniaess 6
Allstar Marketing Group, LLC v. 178623, et al., 19-cv-3186-AJN (S.D.N.Y. Apr. 10,

DOLD) ic eteayavacaruncaesasecanaedainnldvde yisgatbaniidlvascyivausbeidh asi tisesaweieddeiass txessoanioedeseneen goiassabionatentaeadies 6
Allstar Marketing Group, LLC vy. 24x7, et al., No. 18-cv-9043-JSR (S.D.N.Y. Oct. 3.

PANTRY sex ccseeuansacciesinscaucamusnasrentvstnd sta coke4as t avaay er vebesen eheaaaves¥\ een eo pusy anes sscuena eAeeeerryeabaaabaneeiecectaas 6
Allstar Marketing Group, LLC v. 545756338, et al., 19-cv-4209-KPF (S.D.N.Y. May 9,

OUD) ccs crowssaieaxaupantmeaess raion saktine ve imdanaysidvveaaeaa viatanséties vee eksabesidéayaeiaannwes bissataanueantpersaagsaaebarecsss 6
Allstar Marketing Group, LLC v. activate201Istore, et al., 19-cv-4204-KPF (S.D.N.Y.

DEVI, LUT Dp saascazanseansonspanasacentsivessracsousseseaacetsuasccesuens teas uaguongs ea uiedyvorcecsdsczensvoMurenessdaceevendd 6
Allstar Marketing Group, LLC y. Alice Wonder Household (Shanghai) Co., Ltd., \9-cv-

AANG-KEE tSDAN, ¥, May 9, 2019) visscssssrecesancaaieiasassteia cabsassvaisdnensesnrenssdeanassghvareioazsseawwesiees 6
Allstar Marketing Group, LLC v. bighigdream320, et al., 19-cv-3182-AJN (S.D.N.Y.

PRP) MO DOO niicacssuaconsarsdsannia ceusercanetpensista nnenanaasawarsspssennesaeivunes wary eas vvceeseus ai aaaimereiaasntcauees 6
Allstar Marketing Group, LLC y. Learns babyshop, et al., 19-cv-4211-KPF (S.D.N.Y.

Db BODO) cca cccas sca ninsua socuaaveap veces itcninasbatssnencesenonanians bases ck asnsses ctdsasvasamehoisca RAG IMEI 6
Audiovox Corp v. S. China Enter., Inc., 2012 U.S. Dist. LEXIS 104656 (S.D.N.Y. Jul. 26,

BLY scaivvvvesnsenp eaynccsnanseensoansevconsn spunsssausuxec dana tenrassonsa degnnlepegevcgesiaisena tpn vianneeeseatameagweoanantns 8
AW Licensing, LLC y. Bao, No. 15- CV-1373, 2015 U.S. Dist. LEXIS 177101 (S.D.N.Y.

BRATS hs SAA iis sess sacs ceva oanaauasawe oP bivaa crn aasaazithiecvsa dian u bEBbOk ni aieyaha@beusida vbiaic seetncearch ieee 1,21, 22
Ayyash v, Bank Al-Madina, 233 F.R.D. 325 (S.D.N.Y. 2005) .occcccscecsesscecesesscsssssvesceecsseeees 23, 24
Balenciaga Am., Inc. vy. Dollinger, No. 10 Civ. 2912 (LTS), 2010 U.S. Dist. LEXIS

RISERS LSE Rey GORt Bic eed COD ces 5 cheryzanac aus castes az vzua vou Gonees TAU SO PRIRLES Sas eHOSTARApcaUNNSTSNSESTEHENS 19
Best Van Lines, Inc. v. Walker, 490 F.3d 239 (2d Cir. 2007) ..cccccccccesscsccssccsecssscsseesesseses 3, 4,9, 10
Best Van Lines, Inc. v. Walker, No. 03 Civ. 6585 (GEL), 2004 U.S. Dist. LEXIS 7830

CSD NY: Mia Fi, 2ODAY, creeesetuscunnnrsiesincaaciysnseansntaczakins ones vaisanea se sceaauceparreiasaniacebanvaniaiivaaevits 9
Boschetto v. Hansing, 539 F.3d 1011 (9th Cir, 2008) oo... cccccscccsscssssssssccesessccsscssssccseveetsnseenseasees 8
Broad. Music, Inc. v. Prana Hosp., Inc., 158 F. Supp. 3d 184 (S.D.N.Y, 2016) vccceceeeeeeeee 18
Burger King Corp. v. Rudzewicz, 471 U.S. 462 (U.S. 1985)... cccccecsessesccrscssesssssesessesssnasessesenenees 10

iii
Case 1:19-cv-09399-ER Document11 Filed 10/25/19 Page 7 of 38

CAI ER SORE, AGS UB FES TORY es sca cacccay seveusstacacarvéeernspasedssasagsansvsoaancereisioneerinaseanenviandisch 10
Cartier v. Seah LLC, 598 F. Supp. 2d 422 (S.D.N.Y. 2009) ...ccccccccssssssersssssesssseessesescseesescscsesestery 7
Chloe v. Queen Bee of Beverly Hills, LLC, 616 F.3d 158 (2d Cir. 2010).....ccccssceeeeseeeeeees 4,5, 7
Citigroup Inc. v. City Holding Co., 97 F. Supp. 2d 549 (S.D.N.Y. 2000) ...ccccccceesesseeeesees 4,5
CU Prods. LLC v, Snuggly Plushez LLC, 809 F. Supp. 2d 127 (E.D.N.Y. 2011) ..cccccccesseeeneeee 13
Dama S.P.A, v. Doe, No, 15-cv-4528 (VM), 2015 U.S. Dist. LEXIS 178076 (S.D.N_Y.

Renae VAS LOUIS si cscascanenndshcescenwcincéwescissbaedtssts 600 dase snenbnemdebocdeeeia eee adssieiotaer save Odbevers 20, 22, 23
Doctor's Assoes., Inc. v. Stuart, 85 F.3d 975 (2d Cir, 1996) ..cccccccccccccscscscsscsscscsevsveceeseceeverseserseees 24
eBay, Inc. v. MercExchange, LLC, 547 U.S. 388 (2006).....cccscsssccsessesercsssseesesecesssvsceseecaceseaesseneeae 13
Energy Brands Ine. v. Spiritual Brands, Inc., 57\ F. Supp. 2d 458 (S.D.N.Y. 2008).....0..ccccce 3
EnviroCare Techs., LLC v. Simanovsky, No. 11-CV-3458(JS)(ETB),2012 U.S. Dist.

CEXTS 78088 (EDN ¥, Mame th, QO 2) vecssvaacarseewsancsaes ogeanvevescaasaweavesasaaasaadresciies 5, 6, 7,8
Federal Express Corp. v. Federal Espresso, Inc., 201 F.3d 168 (2d Cir. 2000))......cccscceeceeerees 12
Feist Publ'ns, Ine. v. Rural Telephone Serv. Co., 499 U.S. 340, 361 (1991) ov cceecceeesesseeereeeees 15
Fendi Adele S.R.L. v, Filene's Basement, Inc., 696 F. Supp. 2d 368 (S.D.N.Y. 2010) ccc 15
FTC v. PCCare247 Inc., 2013 U.S. Dist. LEXIS 31969 (S.D.N.Y. Mar. 7, 2013) ...cceecseessees 22
Gaste v. Kaiserman, 863 F.2d 1061, 1066 (2d Cir. 1988) ...cccccccccccsscessessesececeecsseeevseseeenseasesenes 17
Grand v. Schwartz, No. 15 Civ, 8779, 2016 U.S. Dist. LEXIS 61606 (S.D.N.Y. May 1,

PANTS) ongnrnsciyasevescitsinsacansrauauaynesssuadesaubenneaty vesdtaeususdbecencat veiagaidoia sisvabucsonsasinacsbarasyaaalteaacpaatensids 6
Gucci Am. v. Bank of China, 768 F.3d 122 (2d Cir. 2014). ......cccscssssssssesscssseesscssesscsssessessacneeersase 19
Gucci Am., Inc. v. Weixing Li, 135 F. Supp. 3d 87 (S.D.N.Y. 2015) coccceccceesesscsssecscsseseeeeees 4,21
Gucci America, Inc., et al v. Alibaba Group Holding LTD, et al, No. 1:15-cev-03784

(PRC TUS II Ys ere 2S, 2 LAW, ccsccnserongaivecaayvistangcscenses aphapacomcectvsaenuaigiensiivessneaeiaei Suave tinned l
Hsin Ten Enter, USA, Inc. v. Clark Enters., 138 F. Supp. 2d 449 (S.D.N.Y. 2000) ...cccceeeeeeeeees 7

Ideavillage Products Corp. v. Lyuyan!, et al., No. 18-cv-10000-NRB (S.D.N.Y, Oct. 30,
DEBS sasisigectexwienatcuuranndweangsacaedeoiciubasasatasa caynyenscandiiatas ee tebadldnaxaioncbensiisaaeeimiagidi Gauneat Tiana 6

Ideavillage Products Corp. v. 207058772, et al., No. 18-cv-6512-VM (S.D.N.Y. July 19,
OO BY ceuiascrsanciscascuseasseninecanr accesses cocwsdedne ve titeetaasuace Wasvecarvenlatennberareneniibieaaaas ceded anaadernctivvay 6

Ideavillage Products Corp. v. 29shyans2012, et al., No. 18-cv-6266-AT (S.D.N.Y. July
Bd. OUR seiecacararsqasrznapascasanuyanniaeaninncasssaecusdaasrens yess Wes asavtrbdaeesuaxsehve pavebagabaahint qgiasassianoanasauaiits 7
Case 1:19-cv-09399-ER Document11 Filed 10/25/19 Page 8 of 38

Ideavillage Products Corp. v. 666668, et al., No. 18-cv-6850-CM (S.D.N.Y. July 31.

EDO) SA) asst ohh ion ie Secs wisn itches Bahia cS AARNE ANGE GAME nad Os Se veeNNTRNA Nea GOR idk decasbaaPaanaasaniee 6
Ideavillage Products Corp. v. 711market, et al., No. 18-cv-7832-JMF (S.D.N.Y. Aug. 28,

SAU TAEY scardesccaehssuwpenta vxajsoes niaibesido sagen senate aoe warraanias snes gvs veaaiaconss sass pesoenasa03 Rares Tai aaaaa aE AETR RT ado 6
Ideavillage Products Corp. v. Aarhus, et al., No. 18-cv-2739-JGK (S.D.N.Y. April 11,

ANY ics aattinsnecveursyecaaatisanistnauet shaveentynasn de Recon bes bib raed eae tiabhiaa a feds Hae sa Lever oaeierdaatmorenionn <
Ideavillage Products Corp. v. abc789456, et al., No. 18-cv-2962-NRB (S.D.N.Y. April

MD, ACESS a acaascvnssaszsitay vesqentansscuyed divevdeeseebsana tuaevadpevesiaea hag duapasadsvas ees taseiains ui nade saateevenaeracetas 7
Ideavillage Products Corp. v. Dongguan Opete Yoga Wear Manufacturer Co., Ltd., et al.,

No. 17-cv-9099 (JMF) (S.D.N.Y. Nov, 21, 2017)...cccccccssssessesessesssssecccsssserenesseererateecseenes l
Ideavillage Products Corp. v. Dongguan Shipai Loofah Sponge Commodity Factory, et

al., No. 18-cv-901-PGG (S.D.N.Y. Feb. 1, 2018) ccccccccccssssssccsscsesesssecssssscsorenrssssarsees 6, 7
Ideavillage Products Corp, v. longteng, et al., No. 18-cv-7329-AT (S.D.N.Y. Aug. 14.

PAV US) cacassnszsceasatessasivncenagieys cabae dh istelbessUlrss4in nas smmhesrndsaeagiennaiceannes des wlaa ise sds Nsbebaieyadotiesiseieelaare 6
Ideavillage Products Corp. v. OhmyGod 1, et al., No. 18-cv-9999-RA (S.D.N.Y. Nov.

1g SOUS): sassssasanresenprerendecunansaedjeasscelarensdersnvsis tin (eseuitanesl am ar RETRZINaT I Rana 6
In re Vuitton et Fils, §.A., 606 F.2d (2d Cir, 1979). ..cccccccccsscsssssessscsssscesssessssssenscevnnsecneeessueesseeene I
Intenze Products, Inc. v. 1586, et al., No. 18-cv-4611-RWS (S.D.N.Y. May 24, 2018) wo.ccceee 7
intl Sipe Co, Washington, 326 US. ST CVIAS) vsisssssissvnssvasveceensnssacevonsoescacaronvoatsaassassyasneeenno 3
JLM Couture, Inc. v. Aimibridal, et al., No. 18-cv-1565-JMF (S.D.N.Y. Feb. 21, 2018) ......... 1.7
Klipsch Grp., Inc, v. Big Box Store Ltd., No. 1:12-cv-06283 (VSB), 2012 U.S, Dist.

LD Lee LeU ee aL MN RCE. DA BUI SY sina ssanatescctpéouspwanseaiesbiaseensenuabesadaaa hiseeutenedaganerbes l
Kwan vy. Schlein, 634 F.3d 224, 229 (2d Cir. 201 L)....ccccsssseccssssessssscsecsssssvsonsssecusssepeseccssssesevseses 15
Lechner v. Marco-Domo Intnationales Interieur GmbH, No. 03 Civ. 5664 (JGK), 2005

LS. Dist. LEXIS. 4022 (S.DIN.Y, Mair, 10; 2005) :3sciccisisrrasecoeevanenseseivesevoutenrs vessazanenaaiess 10
Lieci vy, Lebanese Canadian Bank, 732 F.3d 161 (2d Cir. 2013). .....cccccceccesssesserscersesesssesseeseeenes 3,4
Lifeguard Licensing Corp. v. Ann Arbor T-Shirt Co., LLC, No. 15 Civ. 8459 (LGS), 2016

US. Dist. LEXIS 89149 (SUDLY,, Jully'S, 2O1G):.sraiccscvssssscassssisvesacivesnanseanavaneserniavvesavensiees 5
Local 1814, Int'l Longshoremen's Ass'n v. N.Y. Shipping Ass'n, Inc., 965 F.2d 1224 (2d

Rt, TPE Na csaper iat avabsg cas axabua panne vieeevcqee tennsoascpuorewnnaaedvaph teats puaduauaebesess posta neat ve enero es 12
Louis Vuitton Malletier v, Burlington Coat Factory Warehouse Corp., 426 F.3d 532 (2d

Es DAMNS F ocsevectaasacctaaaasiceiaia aabacaigesaeiviponaniicvacoessrenuaabian inet azar CRicbvuaabiaessauseiesteoneimeainltebnst 12
Mattel, Ine. v. 162275898, et al., No. 18-cv-8821-AJN (S.D.N.Y. Sept. 26, 2018)..ccccceceeees 6
Mattel, Inc. v. 1994 honeymoon, et al., No, 18-cv-10427 (S.D.N.Y. Nov. 9, 2018) ..cccceceeseee 6

v
Case 1:19-cv-09399-ER Document11 Filed 10/25/19 Page 9 of 38

Mattel, Inc. v. 201 2shiningroom2012, et al., No. 18-cv-11648-PKC (S.D.N.Y. Dec. 13,

PRUNE es aeeconncauacecegs as ke ynuaas Sass asse4seineactess sae MMAOEAGLETAS CAGEADAR TG AAs pods RTLAS AAaa ane or AN Dinas all Mista aa nd 6
Mattel, Inc. v. 2013CheapBuy, et al., No. 18-cv-11647-PKC (S.D.N.Y. Dec. 13, 2018) 0c. 6
Mattel, Inc. v. 276470, et al., No. 18-cv-10440-KPF (S.D.N.Y. Nov. 9, 2018) ..cccceccsscee eee 6
Mattel, Inc. v. 86755, et al., No. 18-cv-8825-JSR (S.D.N.Y. Sept. 26, 2018) w..ccccee eee 24
Mattel, Ine. v. Aaron's Fashion Store, et al., Case No. 18-cv-10437-KPF (S.D.N.Y. Nov.

BF SAUDIS | sss. aateiesh USSG Ra TRI GAL Panes ona TiRiae anne vosioailalade ve vuntedi al ante Okxiluenennateccsiafunice tesiassenenoreun ian 6
Mattel, Ine. v. betterlover, et al., No. 18-cv-11644-PKC (S.D.N.Y. Dec. 13, 2018) ccccescsceeeenee 6
McGraw-Hill Global Educ. Holdings LLC v. Khan, 323 F. Supp. 3d 488 (S.D.N.Y. 2018) ......... 7
Milliken. Naeger JS 11 USS AS PGA is sccccsasanesieiassarsabacsesdedeuinsacnsas teeesnasavaranraasesssasceniesatanencsicase 10
Mint, Ine. v. Iddi Amad, No. 10 Civ. 9395 (SAS), 2011 U.S. Dist. LEXIS 49813

Saal DESAY) Beheeyr SEs BROT IS, Ais csencesardaaddaatan cenmmnra doo taonswenbasteain any exshaps cnasats abi aneciina seniaabeINSeRCae ay 15
Mitchell Grp. USA LLC y, Udeh, No. 14-cv-5745,2015 U.S. Dist. LEXIS 18801

CEE IS RAIDS LE PARE asec con ce avesaaveanzahadaeanscacannaosGaledance eves ioiaahaassiatonaazansianasysucceassaimatpayics 13
Moose Toys Pty LTD, et al. vy. adition, et al., No. 18-cv-9262-AJN (S.D.N.Y. Oct. 10,

GERI Wp yt ahbslc tsar yas asesraos eaigeancanaasadess aiaeecsadaasesisnugenedeoeunaia sovGeceuauua Fev euaaeseai inamaandenmentcaa tease 6
Moose Toys Pty Ltd. et al., v. 963, et al., No. 18-cv-2187-VEC (S.D.N.Y. April 2, 2018) 0.0.0... 7
Mullane v. Cent. Hanover Bank & Tr. Ca., 339 U.S. 306 (1950) coccccccccssccesssecssssssseesessseneeseres 22
N. Am. Olive Oil Ass'n v. Kangadis Food Inc., 962 F. Supp. 2d 514 (S.D.N.Y. 2013) wc 17
N. Atl. Operating Co. v. Evergreen Distribs., LLC, No, 13-CV-4974 (ERK) (VMS), 2013

US. Dist. LEXIS 147835: (E.DN,Y, Sepy 27; 201 3)iincssissccsseresevseseareereaneassnonsiseatceainszaaen 13
N.Y.C. Triathlon, LLC v. NYC Triathlon Club, Inc., 704 F. Supp. 2d 305 (S.D.N.Y. 2010) ......, 18
National Association for Stock Car Auto Racing, Inc. v. Does, 584 F. Supp. 2d 824

CV ERIN Ns PING cases ccuccess tivapspannsnnpeviandasaratieaaasssipaasat sleveststadecinnsnenseeiiidhalstuaeeeicawerrersiewess 22
North Face Apparel Corp. v. TC Fashions, Inc., 2006 U.S. Dist LEXIS 14226 (S.D.N.Y.

AEA SUE, SUES ca coiplasageeancarecunps tin ysanliresdcaateaisce-eevtuntpaadasenecrisieavndadiseaeiveatbsov neecarnssn heat veand 19
Off-White LLC vy, 5hk35584, et al., No. 19-cv-672-RA (S.D.N.Y. Jan. 24, 2019) occcccccceseseseeees 6
Off-White LLC v. Adagio, et al., No. 19-cv-676-RA (S.D.N.Y. Jan. 24, 2019) wocccccesecsseseesesrsees 6
Off-White LLC v. Ali Jr., et al., No. 19-cv-1775-PAE (S.D.N.Y. Feb. 26, 2019) ...ccccccceseesereees 6
Off-White LLC v. Amazon001, et al., No. 19-ev-2067-JMF (S.D.N.Y. Mar. 7, 2019)....ccccceeee 6

Off-White LLC v. Baoding Springru Trade Co., Ltd., et al., No. 19-cv-674-RA (S.D.N_Y,
SUI, So UY i ed Radars inv ev asada NGI Senananadshanwtendrs ieeuauiMtiaas wSdiesbnexdbvs HyanyenBlonieaae nents maanesnianenittg 6
Case 1:19-cv-09399-ER Document11 Filed 10/25/19 Page 10 of 38

Off-White v. 6014350 et al., No. 18-cv-5322-GBD (S.D.N.Y. June 13, 2018) ....ccccecsesseeseereseeeees 7
Off-White, LLC v. AXXXXXXXX, et al., No. 18-cv-2009-LGS (S.D.N.Y. March 27, 2018) v.00... 7

P&G vy. Colgate-Palmolive Co., 199 F.3d 74, 77 (2d Cir, 1999) v.occccccccssscessssscecscsscseecsesseseeees 16
Polaroid Corp. v. Polarad Elecs. Corp. 287 F.2d 492 (2d Cir, 1961) cccccccccccccsssssscscsscscssssscseessas 14
Richemont N. Am., Inc. v. Linda Lin Huang, No. 12 Civ. 4443 (KBF), 2013 U.S. Dist.

EEAIS 136790 (S.A. Y< Sep: DA DOL Si sarsccssscssssrevepeisrsensesessasanenesdscciaaenncncesssdswanusaaeassa 15
Rolex Watch, U.S.A., Inc. v. Pharel, 2011 U.S. Dist. LEXIS 32249 (E.D.N.Y. Mar. 11,

SNP ALT woo aacanas’ devi cate ceeitenn apes asetaswastlCAadacura de sasue enantgr sa nna bala duees vu sor tase epanescs she ceeU aE NURSES 9
Rovio Entertainment Ltd. and Rovio Animation OY y. Best Baby and Kid Store, et al., No.

17-cv-4884-KPF (S.D.N.Y. June 28, 2017)....ccccccccssssssssescsssssssesesensssensasecsesssacasesasssnseceas 24
ooiiper vy Collings, 607 F.3d GE (20 CH, DOU) cccccsvusdersaaracsencunssapssonspaqsomeaagcsornnasassoancsatriesaseeds 13
SEC v. Anticevic, No. 05 CV 6991 (KMW), 2009 U.S. Dist. LEXIS 11480 (S.D.N.Y.

PROT SF DUI A sch duos Poa aanan ease amp anedseaienasoaat a ecaalian ce saaaastuasay posiesia sc wie bh ae basctbed anvashstarauttinas 21
Skyrocket, LLC d/b/a Skyrocket Toys LLC v. 2791383638, et al., No. 18-cv-11279-AT

CS TDN Fs TI Ay EO LR sede cesnssasovrsapet0ssaisaaah évkecwuvusnsnedss qianstdvaaspaaticchactinaaidssracnaneseusgeazeaioobas 6
Skyrocket, LLC d/b/a Skyrocket Toys LLC v. SATOY Store, et al., No. 18-cv-11280-AT

HELD e EW otis MORAG, Wis BOND Ber, Saasacshc sate pond anaes Tees tue gaase woo a gAdT pe oRES eR nlaash daake SAA ERE Vasa unRO ac 6
Solé Resort, S.A, de C.V. v. Allure Resorts Mgmt., LLC, 450 F.3d 100 (2d Cir. 2006)......0.0c0008. 4
Spin Master Lid. and Spin Master, Inc. v, 13385184960@163.com, et al., Case No. 18-

e¥=)0524-LGS GS.DINCY. Nov. 13, 2018) sssessricscsucssinceeiossoresaassansaansays aferesssvava (ieccauaiesaernaden 6
Spin Master Ltd. and Spin Master, Inc. v. 158, et al., No. 18-cv-1774-PAE (Feb. 27,

UES Yas ce ppanczcctabriaus caves ye snacauiagaetinipati vent ebases Levies ovuauserdedaed inal aaa vbaboassaas veces iy sah TeR aesaereanadee 7
Spin Master Ltd. and Spin Master, Inc. vy. 21CCN, et al., No. 18-cv-11086-RA (S.D.N.Y.

PG; 230, ZANE) a scaneroerasesucunscvursaerentresigiaasseginbiesssid eoncaysaybjitedaaesiataisbapads haatemeeiarasiavsevanie nce 6
Spin Master Lid. and Spin Master, Ine. v. Alisy, et al., No. 18-cv-543-PGG, Dkt. 16

CS ERIN ie Teths dy OLB eccunaccacpainncecvencstsackdzeisviioventisanntocensidersaencsfénisabiGeaariaiondeniesvouloacdthis 7
Spin Master Ltd., et al v. Alvy, et al., No. 19-cv-3452-LGS (S.D.N.Y. Apr. 24, 2019)... 6
Stora v. Don't Ask Why Outfitters, 2016 U.S. Dist. LEXIS 170172, at *12 (E.D.N.Y. Dee.

PA AP UNDD ose esas Fay isso oo use nouspauase ae AGES EES Hs pRa IG aEAGSIAN Soed Un rhb dacs anda RiEbues cea eadesN hang HELE 16
Sulzer Mixpac AG v. Medenstar Indus, Co., 312 F.R.D. 329 (S.D.N.Y. 2015) vcccescseeeeeees 21,22
Tapestry, Inc., et al. v. baogingtianff, et al., No. 18-cv-7650-PAE (S.D.N.Y. Aug. 22.

BD TE) cay inagasacansscpua restive saacinr vena get susb EiasLet ug eying de6-esaioaverueens di daaaeuss apiedsia iad eae Ora AMA eeINIEAS 6
Thomas Publ’g Co. v. Indus. Quick Search, 237 F. Supp. 2d 489 (S.D.N.Y. 2002) vecccecceseeeeees 6

vil
Case 1:19-cv-09399-ER Document11 Filed 10/25/19 Page 11 of 38

Tiffany (NJ) Ine. v. eBay, Inc., 600 F.3d 93 (2d Cir. 2010) ..cceccccesecscccsccssccssssscscscesssseeesssseneeeseey 14
Tufenkian Import/Export Ventures, Inc. v. Einstein Moomjy, Inc., 338 F.3d 127 (2d Cir.

PIES Ve asec ora uc owas daa iogeren a8 el SOA SGaA Tr ATED Sa SIEGES SN Bi eid aeons aN TELS ls Tadoegth ia aN Meas 17
U.S. Polo Ass'n, Inc. v. PRL USA Holdings, Inc., 800 F.Supp.2d 515 (S.D.N.Y. 2011); wc. 13
Warner Bros. Entm’t Inc, v. Doe, No. 14-CV-3492 (KPF), 2014 U.S, Dist. LEXIS

190098 (3. DIN Y. May: 2D, DUS). sas sssseissinenscaivxennensedtsasaonaouvardacttiwrinaeaeeantawaareaianviaitis 20
William Mark Corporation vy, 1&cc, et al., No. 18-cv-3889-RA (S.D.N.Y. May 2, 2018)... 7
William Mark Corporation v. 1104520362, et al., No. 18-cv-6715-PAC (S.D.N.Y. July

BAe aE) cCuaetas iba dp Saashits sdcaveesade dnc ssaeid aa dhapomauasansttodeenscarindban ud baad ne pstaaev trae ees aeeeanee 6
WOW Virtual Reality, Inc. v. 2013 *passionate, et al., No. 18-cv-8071-VEC (S.D.N.Y.

BSED ca dp- Sura Ns aden as ans zacdaus on ahaa gaan cia tuasmabnd avbING Sunase ands Heads Ghatrier baie ReRGa Laban eheistabmaaonaces 6
WOW Virtual Reality, Inc. v. Bienbest, et al., No. 18-cv-3305-VEC (S.D.N.Y. April 17,

GD TS decd techie cn 2aupi pants asather hee oexpanad koa gu venivecnenteanosare sarees sean a nauat se eirensodiaem ol cenades 7
WowWee Group Limited, et al. v. Meirly, et al., No. 18-cv-706-AJN (S.D.N.Y. Jan. 26,

AW DiL Pad cctools woe ppoaaasnn ness RON GEa wun toa wan ay ERSius ta amas ste po ET OM UaAa ih a dmbeng sans? oan oin eolauss aLdsianeM bonnes 7
rman Desicn, ine. t Bald fb 262 FSG Ce ie DOD vacssccenn dvcaias naesaicerseeccancversanssinboos 16
Zino Davidoff SA v. CVS Corp., 571 F.3d 238 (2d Cir, 2009)....ccccccscsessesscscesssscsssessssesessssvenenes 14
Statutes
OS EN Saas Se OLIN 9s hee pica sationsanagaa ved bnianndn BShcCSeaUPIoasana aaa Tere dacehahadas Caxteeeicuvianal pian cuasermnaaasaetoune 14
DS LE. SD CE a carsseneecacersasszcecsnveenntseeasesrevee nnnaccansies$linseuniieninvenniamaney rN RESET RIES I]
Bes LT eho AUTEM saaszse taaccccnsceasdevesscsershrcnenciaeede vyraamanaeaseseaaaay canes tacaaes tinmian mauaaeuaeeereaRen EN 19
EE so Sy EIN a faazencsieaer saauaannaai sab ic ks Riba nas cdbdinwicenay viaetaaaanTebasaiaansberanie consees Madppbanietivnsangeasees 15
PAPEL See Ss DA es sas sxcceuanateeg nasmvenuvuisuiicaedynsea saiien cy sani vaadd.svasaedpoastseagdls ees uuireseloce tN eervBassaahaaeiieniaees 15
Br en Hives Ber USE GU A Wo nnss0 595 vagus uaa cas apg eu kata gan ruse MEGaaAD OE SASS Has Sst DUA ETA aL DULAC TT ve MED 23
Fd RR Cass Ps A sacacccnastcynesnanteniatascie catia snpnanais ubieecninosungen dsniensnwnaseeeadvadsiasteianinisenanasiavenrssite 10, 21, 22
Beh: iss RP OE ES hss ws cc cis daca.ties yecraeas se iratamna vnseaeanevemmnsmenncaner hate aia pe gun ee Me buried aeons 11
Detar Reco EMG gt SUR loa casera va ces ea pup WeaRaaIa Na sxAaTR PORTS EARS IT ERTL ET MEIER aRTST HiT URNS 3
Other Authorities

The Hague Convention on the Service Abroad of Judicial and Extra-Judicial Documents
in Civil and Commercial Matters, November 15, 1965, Article.....ccc.cccccccccsccccsseecseeeeceees 22

vill
Case 1:19-cv-09399-ER Document11 Filed 10/25/19 Page 12 of 38

 

 

 

 

GLOSSARY
Term Definition
Plaintiff or Poof-Slinky | Poof-Slinky, LLC
Defendants AS. Plastic Toys Co., Ltd., Ali Fashioning Toy Store,

 

 

Ali-Dream Toy Store, Ali-Jetting Toy Store, Amy &
Benton Toys And Gifts Co., Ltd., Baby SHOpping
emm Store, Baby Toy City Store, Baby's Center Store,
Baby-Toy World Store, Bala Baby First, BaoChenYi
Store, BB2019 Store, Beauty & Attraction, Believe-Fly
Trading (Toys) Co., Ltd. Shantou, Better Shop,Better
Life, Bilidi Co.,Ltd. Store, boxiangwanju Store,
BIGEDTL Store, Buy in here Store, Changed Store,
Chaozhou Burton Foodstuff Co., Ltd., Chaozhou
Chaoan Happiness Foods Co., Ltd., Chaozhou Chaoan
Lark Trade Co., Ltd., Cherr Toy Store, Child
Wonderland Store, Children's Goods Store, Come On
2015, Curious&Promising BABY Store, Dalian Holy
Trading Co., Ltd., Dongguan Bowen Electronic
Technology Limited, Dongguan City Yisen Precision
Hardware Spring Co., Ltd., Eleven 's House,
Enjoying+UU Store, FairyToy Store, Friendship hxx
Store, Funny Toy Store Store, GJCUTE Toy Store,
goodgirl Store, GREAT INTERNATIONAL TOYS
LIMITED, Guangdong Hershey Spring Industrial Co.,
Ltd., Guangdong K.Y.F Trading Co., Ltd., Habao
Store, Hang Wing Plastic Industry Co., Ltd., Happiness
Center Store, happydeal Store, Harbin Yuanlong
Import and Export Trade Co., Ltd., Hefei Sai Bei Te
Trading Co., Ltd., Hengjun Plastic Toys Manufactory,
hhsmile Store, How do you do Store, Innocence
paradise, Jiangxi Bolai Plastic Industry Co.. Ltd.,
Jinjiang Superstarer Import & Export Co., Ltd.,
Jinming Toys & Crafts Imp.& Exp. Co., Ltd., Kids
Playing Store, left magic trick Store, Lege Trick
Factory Store, Leorx PlayToy Store, Licheng
Technology (Shenzhen) Co., Ltd., Lijia Game
Production (Jiangsu) Co., Ltd., Likeit Store, LiliTOY
Store, Little Stars Mother&Baby Supplier Store,
LONG SHENG TOY Store, Longyan Lang Ling Heng
Chuang Trading Co., Ltd., Love Love children baby
store, LoveSong Store, magical tricks Store, Makiki
Store, MAMI'S BABY Store, Mayusculos Ojos Store,
Middle, Milcea Grobal Store, MINGO Store, Mommy
n Baby Every nice day Store, Mother & Children

 

 
Case 1:19-cv-09399-ER Document11 Filed 10/25/19 Page 13 of 38

 

 

Clothes Store, My Baby Girl Store, nbjustin Store,
Ningbo Embody Homeware Co., Ltd., Ningbo GYL
International Trading Co., Ltd., Ningbo Huamao
International Trading Co., Ltd., Ningbo Kelsun Intl
Trade Co., Ltd., Ningbo Lijia Industry Co., Ltd.,
Ningbo Sellers Union Co., Ltd., Ningbo Yinzhou Bote
Spring Electrical Equipment Factory, Ningbo
ZhenRong International Trading Co., Ltd. (JUST IN),
Pregnant Child Baby Accessories Store, Pujiang
Sonder Craft Co., Ltd. Purple Store, See you
Again® *, Shanghai Wisdom Import And Export Co.,
Ltd., Shanghai Zebrajoy Gifts Co., Ltd., Shantou
Borong Toys Co., Ltd., Shantou Chenghai Beibei Toys,
Shantou Chenghai Big Bag Toys Company Limited,
Shantou Chenghai Haoda Toys Co., Ltd., Shantou
Chenghai Hengya Toys Co., Ltd., Shantou Chenghai
Hengying Toys Co., Ltd., Shantou Chenghai Huike
Toys Firm, Shantou Chenghai Kaishenglong Toys
Factory, Shantou Chenghai Maya Toys Factory,
Shantou Chenghai Pengcheng Toy Ind. Co., Ltd.,
Shantou Chenghai Shunfeng Craft Factory, Shantou
Chenghai Sweet Baby Toys Firm, Shantou Chenghai
Yakai Toys Factory, Shantou Chenghai Yaxing Plastic
And Metal Manufactory, Shantou Chenghai
Yuansheng Toys Industry Co., Ltd., Shantou Chenghai
Yueqi Toys Firm, Shantou Chengji Toys & Gifts Co.,
Ltd., Shantou Cinda Toys Co., Ltd., Shantou City BHX
Toys Co., Ltd., Shantou City Chenghai Xinbooming
Toys Factory, Shantou Cyber Toys Business, Shantou
Ever Prosperous Trading Co., Ltd., Shantou Guangbai
Crafts & Toys Co., Limited, Shantou H&C Toys &
Crafs Manufactory, Shantou Hongna Candy Toys Co.,
Ltd., Shantou Jinyu Trading Co., Ltd., Shantou
Kunyang Trading Co., Ltd., Shantou Lihui Toys Co.,
Ltd., Shantou Longhu XuChang Toys Firm, Shantou
Lucky Toys & Gift Firm, Shantou Megafun Toys
Industrial Ltd., Shantou Meihui Toys Co., Ltd.,
Shantou Mingtong Toys Industrial Co., Ltd., Shantou
Rongheqiang Trade Co., Ltd., Shantou Runfendda
Toys Firm, Shantou South Toys Factory, Shantou
Sunny Toys Industrial Co., Ltd., Shantou Tianyi Toys
Industrial Co., Ltd., Shantou Xinliang Toys Factory,
Shantou Yicheng Toys Factory, Shantou Yingxing
Toys Company Limited, Shantou Zhiletian Toys
Trading Co., Ltd., Shaoxing Jinlangte Sports Goods
Co., Ltd., Shaoxing Yaone Gifts Co., Ltd., Shenzhen

 

 

 
Case 1:19-cv-09399-ER Document11 Filed 10/25/19 Page 14 of 38

 

City Botree Toys Factory, Shenzhen E-18th
Technology Co., Ltd., shenzhen educational equipment
co Itd, Shenzhen Focalvalue Technology Co., Ltd.,
Shenzhen Gift Joint Promo Co., Ltd., Shenzhen JYC
Technology Ltd. (Beauty Care Branch), Shenzhen
Shengma Hardware Spring Co., Ltd., Shenzhen WT YD
Technology Limited, Shenzhen X-World Technology
Co., Ltd., SHgeZm Toy Store, Shop2784166 Store,
Shop2919053 Store, Shop3851047 Store,
Shop4558035 Store, Sichuan Tranmec Machinery I/E
Co., Ltd., Simple Happy Life, Surprise Gifts Store,
wanju Store, Wenling Bestone Commodity Factory,
Wuxi Ocean Import and Export Co., Ltd., Xiamen
MINE Trading Co., Ltd., Xinhengxin Electronic Co.,
Ltd., Y&H Toy Store, Yiwu B&T Crafts & Arts Co.,
Ltd., Yiwu Bay Import And Export Co., Ltd., Yiwu
Changqing Toys Co., Ltd., Yiwu Chu Tai Art & Crafts
Co., Ltd., Yiwu City JO Toys Co., Ltd., Yiwu Hecheng
Import & Export Co., Ltd., Yiwu Huaguduo Toys Co.,
Ltd., Yiwu Jiandu Crafts Co., Ltd., Yiwu Ladsoul
Garment Accessory Co., Ltd., Yiwu Lintai Import &
Export Co., Ltd., Yiwu Party Union Imp & Exp Co.,
Ltd., Yiwu Power Import & Export Co., Ltd., Yiwu
Qida Household Items Factory, Yiwu Quanfa Import &
Export Company Limited, Yiwu Shincoo Art & Cratts
Co., Ltd, YUGUO baby Store, Yuyao Xueyou
Teaching Equipment Co., Ltd., Zela Storem,
Zhangping TK Toys And Gifts Co., Ltd. and Zhejiang
Lisheng Spring Co., Ltd.

 

Alibaba

Alibaba.com, an online marketplace platform that
allows manufacturers, wholesalers and other third-
party merchants, like Defendants, to advertise, offer for
sale, sell, distribute and ship their wholesale and retail
products originating from China directly to consumers
across the world and specifically to consumers residing
in the U.S., including New York

 

AliExpress

Aliexpress.com, an online marketplace platform that
allows manufacturers, wholesalers and other third-
party merchants, like Defendants, to advertise, offer for
sale, sell, distribute and ship their wholesale and retail
products originating from China directly to consumers
across the world and specifically to consumers residing
in the U.S., including New York

 

Epstein Drangel

Epstein Drangel LLP, counsel for Plaintiff

 

 

NAL

 

New Alchemy Limited, a company that provides
intellectual property infringement research services, to

 

xl

 
Case 1:19-cv-09399-ER Document11 Filed 10/25/19 Page 15 of 38

 

investigate and research manufacturers, wholesalers.
retailers and/or other merchants offering for sale and/or
selling counterfeit products on online marketplace
platforms

 

New York Addresses

244 Madison Ave., Suite 411, New York, New York
10016;

944 Havemeyer Ave., Bronx, New York, 10473;

20 Cooper Sq., New York, New York 10003;

69 W 9th St., New York, New York, 10011;

253 Broadway, New York, New York, 10007:

40 E 7th St., New York, New York, 10003

 

Complaint

Plaintiff's Complaint filed on October|O, 2019

 

Application

Plaintiff's Ex Parte Application for: 1) a temporary
restraining order; 2) an order restraining Merchant
Storefronts (as defined infra) and Defendants’ Assets
(as defined infra) with the Financial Institutions (as
defined infra); 3) an order to show cause why a
preliminary injunction should not issue; 4) an order
authorizing bifurcated and alternative service and 5) an
rder authorizing expedited discovery filed on October
, 2019

 

Conway Dec.

Declaration of Laurie Conway in Support of Plaintiff's

 

 

Application

Arnaiz Dec. Declaration of Jessica Arnaiz in Support of Plaintiff's
Application

Scully Dec. Declaration of Brieanne Scully in Support of Plaintiff's

Application

 

Slinky Marks

U.S. Trademark Registration Nos: 5,286,991 for “

 

ue for a variety of goods in Class 28;

2,402.881 for === ==” fora variety of goods

in Class 28; and 1,455,493 for “SLINKY” for a variety
of goods in Class 28

 

 

Slinky Products

A precompressed helical spring toy that can perform a
number of tricks, which come in a variety of sizes
colors and materials that can light up and make noise

 

 

Counterfeit Products

 

Products bearing or used in connection with the Slinky
Marks, and/or products in packaging and/or containing
labels and/or hang tags bearing the Slinky Marks,
and/or bearing or used in connection with marks that
are confusingly similar to the Slinky Marks and/or
products that are identical or confusingly similar to the

 

xil

 
Case 1:19-cv-09399-ER Document11 Filed 10/25/19 Page 16 of 38

 

Slinky Products

 

Infringing Listings

Defendants’ listings for Counterfeit Products

 

User Accounts

Any and all websites and any and all accounts with
online marketplace platforms such as Alibaba and/or
AliExpress, as well as any and all as yet undiscovered
accounts with additional online marketplace platforms
held by or associated with Defendants, their respective
officers, employees, agents, servants and all persons in
active concert or participation with any of them

 

Merchant Storefronts

Any and all User Accounts through which Defendants,
their respective officers, employees, agents, servants
and all persons in active concert or participation with
any of them operate storefronts to manufacture, import.
export, advertise, market, promote, distribute, display,
offer for sale, sell and/or otherwise deal in Counterfeit
Products, which are held by or associated with
Defendants, their respective officers, employees,
agents, servants and all persons in active concert or
participation with any of them

 

Defendants’ Assets

Any and all money, securities or other property or
assets of Defendants (whether said assets are located in
the U.S. or abroad)

 

Defendants’ Financial
Accounts

Any and all financial accounts associated with or
utilized by any Defendants or any Defendants’ User
Accounts or Merchant Storefront(s) (whether said
account is located in the U.S. or abroad)

 

 

Financial Institutions

 

Any banks, financial institutions, credit card companies
and payment processing agencies, such as PayPal Inc.
(“PayPal”), Payoneer Inc. (“Payoneer’”), the Alibaba
Group d/b/a Alibaba.com payment services (e.g.,
Alipay.com Co., Ltd., Ant Financial Services Group),
PingPong Global Solutions, Inc. (“PingPong”) and
other companies or agencies that engage in the
processing or transfer of money and/or real or personal
property of Defendants

 

xiil

 
Case 1:19-cv-09399-ER Document11 Filed 10/25/19 Page 17 of 38

I. INTRODUCTION

Pursuant to and in accordance with the Federal Rules of Civil Procedure, Plaintiff submits
this memorandum of law in support of its ex parte Application in light of Defendants” intentional
and willful offering for sale and/or sales of Counterfeit Products.' Courts grant ex parte
applications for relief in similar matters* and Plaintiff requests that the Court grant its Application.

Alibaba and AliExpress are online marketplace platforms that allow manufacturers,
wholesalers and other third-party merchants, like Defendants, to advertise. offer for sale, sell,
distribute and ship their wholesale and retail products originating from China directly to consumers
across the world and specifically to consumers residing in the U.S., including New York. (Scully
Dec., { 3.) Defendants are individuals and/or businesses, who, upon information and belief, are
located in China but conduct business in the United States and other countries by means of their
respective User Accounts and on their Merchant Storefronts on Alibaba and AliExpress, as well
as any and all as yet undiscovered online marketplace platforms. (Arnaiz Dec., $9] 6-10, Ex. A;
Conway Dec., ] 18-19; Scully Dec., § 3.) Through their Merchant Storefronts, Defendants offer
for sale and/or sell consumer products, including Counterfeit Products, and market, distribute and
ship such products to consumers throughout the world, including New York. (Arnaiz Dec., 4] 6-
10, Ex. A; Conway Dec., §f] 19-20: Scully Dec., § 3.) Third-party merchants operating Merchant
Storefronts on Alibaba and AliExpress, like Defendants, as well as other online marketplace

platforms, often use evasive tactics such as aliases, false addresses and other incomplete

 

' Where a defined term is referenced herein but not defined, it should be understood as it is defined in the Glossary,

> See In re Vuitton et Fils, S.A., 606 F.2d 1 (2d Cir. 1979) (holding that ex parte temporary restraining orders are
indispensable to the commencement of an action when they are the sole method of preserving a state of affairs in
which the court can provide effective final relief); see also, e.g., JLM Couture, Ine. v. Aimibridal, et al., No. 18-cv-
1565-JMF, Dkt. 18 (S.D.N.Y. Feb. 21, 2018); /deavillage Products Corp. v. Dongguan Opete Yoga Wear
Manufacturer Co., Ltd., et al., No. |7-cv-9099 (JMF), Dkt. 19 (S.D.N.Y. Nov. 27, 2017); Gueei America, Inc., et al
v. Alibaba Group Holding LTD, et al, No. 1:15-cv-03784 (PKC) (S.D.N.Y. June 23, 2015); AW Licensing, LLC vy.
Bao, No, 15- CV-1373, 2015 U.S. Dist. LEXIS 177101, at *2-3 (S.D.N.Y, Apr. 1, 2015); Klipsch Grp., Inc. v. Big
Box Store Ltd., No. 1:12-cv-06283 (VSB), 2012 U.S. Dist. LEXIS 153137, at *3-4 (S.D.N.Y. Oct, 24, 2012).
Case 1:19-cv-09399-ER Document11 Filed 10/25/19 Page 18 of 38

identification information to conceal their identities and avoid detection. (Scully Dec., 12.) In
fact, Defendants’ User Accounts and Merchant Storefronts are either devoid of any or contain
incomplete information regarding Defendants’ true identities, locations and contact information,
making it virtually impossible for Plaintiff to obtain independently. /d. at {9 24-25.

Without Plaintiff's authorization or consent, Defendants were and/or currently are
manufacturing, importing, exporting, advertising, marketing, promoting, distributing, displaying,
offering for sale and/or selling Counterfeit Products to consumers located in the U.S., including
New York, through their Merchant Storefronts. (Arnaiz Dec., J] 6-10, Ex. A; Conway Dec., {f
18-20: Scully Dec., §] 3, 19-20, Ex. A.) Defendants’ aforementioned actions have caused and will
continue to cause irreparable harm to Plaintiff's goodwill and reputation as well as to the
unassuming consumers who will continue to believe that Defendants’ inferior and potentially
dangerous Counterfeit Products are authorized, sponsored, approved, endorsed and/or licensed by
Plaintiff, when, in fact, they are not. (Conway Dec., § 25.)

Plaintiff's request for ex parte relief is particularly necessary because if Defendants receive
notice of this Lawsuit, it is highly likely that they will transfer, conceal and/or destroy 1) the
Counterfeit Products, 2) the means of making or obtaining such Counterfeit Products, 3) business
records and 4) any and all other evidence relating to their infringing activities. (Scully Dec.. § 12.)
Moreover, they will likely hide or dispose of Defendants’ Assets. /d. In light of the foregoing, and
considering that it typically takes noticed Financial Institutions and/or Third Party Service
Providers a minimum of five (5) days to locate. attach and freeze Defendants’ Assets and/or
Defendants’ Financial Accounts, Plaintiff respectfully requests that the Court order bifurcated
service specifically allowing enough time for the Financial Institutions and/or Third Party Service

Providers to comply with the TRO before ordering service on Defendants.

I
Case 1:19-cv-09399-ER Document11 Filed 10/25/19 Page 19 of 38

i. STATEMENT OF RELEVANT FACTS
The facts are contained in the factual declarations of Laurie Conway and Jessica Arnaiz
and the attorney summarizing declaration of Brieanne Scully, plus accompanying exhibits. See
Conway Dec.; Arnaiz Dec.; Scully Dec.; Complaint, Exs. A-C. In the interest of brevity, any
factual discussion is contained in the legal analysis below.?
If. ARGUMENT
A. THIS COURT HAS PERSONAL JURISDICTION OVER DEFENDANTS
Determining personal jurisdiction over a foreign defendant in a federal question case
requires a two-step inquiry. First, courts must look to the law of the forum state to determine
whether personal jurisdiction will lie. Licci v. Lebanese Canadian Bank, 732 F.3d 161, 168 (2d
Cir. 2013) (citing Best Van Lines, Inc. v. Walker, 490 F.3d 239, 242 (2d Cir. 2007)). Second, if
jurisdiction lies, the court then considers whether the district court’s exercise of personal
jurisdiction over a foreign defendant comports with due process protections established under the
United States Constitution. See id.; see also Int'l Shoe Co. v. Washington, 326 U.S. 310, 316
(1945). As alleged herein, Defendants’ unlawful counterfeiting and infringing activities subject
them to long-arm jurisdiction in New York under N.Y. C.P.L.R. § 302(a)(1).4 Furthermore, New

York’s exercise of jurisdiction over Defendants thereunder comports with due process.

 

* Although Plaintiff acknowledges that it seeks multiple forms of relief, in the interest of brevity and with respect for
the Individual Rules and Practices in Civil Cases of each District Judge in the Southern District of New York, Plaintiff
respectfully submits this memorandum of law in support of its Application. Plaintiff will promptly provide
supplemental briefing and/or oral argument on any issue should the Court request it.

* Plaintiff respectfully submits that Defendants are also subject to jurisdiction under § 302(a)(3). See Energy Brands
Inc. y. Spiritual Brands, inc., 571 F. Supp. 2d 458, 470 (S.D.N.Y. 2008). However, this alternative analysis is omitted
for brevity. Plaintiff will promptly provide supplemental briefing and/or oral argument on any issue should the Court
request tt.
Case 1:19-cv-09399-ER Document11 Filed 10/25/19 Page 20 of 38

1. Defendants are Subject to Personal Jurisdiction Under N.Y. C.P.L.R. § 302(a)(1)

Under § 302(a)(1), there are two requirements that must be met to establish personal
jurisdiction: “(1) [t]he defendant must have transacted business within the state; and (2) the claim
asserted must arise from that business activity.” Licci, 732 F.3d at 168 (quoting Solé Resort, S.A.
de CLV. v. Allure Resorts Memi., LLC, 450 F.3d 100, 103 (2d Cir. 2006)). In applying the test for
the “transacts business” prong of § 302(a)(1), “New York decisions ... tend to conflate the long-
arm statutory and constitutional analyses by focusing on the constitutional standard,” ergo, “a
defendant need not be physically present in New York to transact business there within the
meaning of [this first prong],” so long as the defendant has engaged in “purposeful activity,” for
example, “some act by which the defendant purposefully avails itself of the privilege of conducting
activities within the forum State, thus invoking the benefits and protections of its laws.” Chloe v.
Queen Bee of Beverly Hills, LLC, 616 F.3d 158, 169-71 (2d Cir. 2010) (quoting Best Van Lines,
Ine., 490 F.3d at 246-247) (internal quotation marks omitted). The second prong of § 302(a)(1)
requires an “articulable nexus or substantial relationship between the business transaction and the
claim asserted,” however, “a causal relationship between the business transaction and the claim
asserted” is not required, Gucci Am., Inc. v. Weixing Li, 135 F. Supp. 3d 87, 93 (S.D.N.Y. 2015)
(citations omitted) (internal citations omitted) (internal quotation marks omitted). Rather, it is
sufficient that “the latter is not completely unmoored from the former.” /d.

In determining whether a party has “transacted business,” New York courts must look at
the totality of the circumstances concerning the party’s interactions with, and activities within, the
state. Citigroup Inc. v. City Holding Co., 97 F. Supp. 2d 549, 565 (S.D.N.Y. 2000). Whether the
exercise of personal jurisdiction is permissible in the context of Internet activity is “directly

proportionate to the nature and quality of commercial activity that an entity conducts over the
Case 1:19-cv-09399-ER Document11 Filed 10/25/19 Page 21 of 38

Internet.” /d@, Courts in this Circuit have regularly conferred personal jurisdiction on a given
defendant based on that defendant’s operation of a fully interactive website through which
consumers can access the site from anywhere and purchase products, as is the case with
Defendants’ User Accounts and Merchant Storefronts, and allow for customers all over the world
to communicate with Defendants and view and purchase products, including Counterfeit Products,
as demonstrated by the checkout pages completed by NAL and NAL’s purchase of Counterfeit
Products. (Arnaiz Dec., §§ 8-11, Exs. A-B:) see also Chloe, 616 F.3d at 170.

This Circuit has exercised jurisdiction over defendants under § 302(a)(1) where such
defendants regularly offer for sale and sell goods through online marketplaces, “even though
Defendants do not control their [] ‘storefront’ or its interactivity to the same extent that they control
their own highly interactive website.” Lifeguard Licensing Corp. v. Ann Arbor T-Shirt Co., LLC,
No. 15 Civ. 8459 (LGS), 2016 U.S. Dist. LEXIS 89149 *7 (S.D.N.Y. July 8, 2016) (quoting
EnviroCare Techs., LLC vy. Simanovsky, No. 11-CV-3458(JS\(ETB), 2012 U.S. Dist. LEXIS
78088 *8 (E.D.N.Y. June 4, 2012).° Jurisdiction is proper “for internet sellers who use an internet
storefront like Amazon,” when the Internet sellers are “commercial vendors who use it ‘as a means
for establishing regular business with a remote forum.’” /d. at *8. In Lifeguard Licensing Corp.,
Judge Schofield held that a “website that does more than provide information about a product and
allows customers to purchase goods online, is a ‘highly interactive website,’ which may provide a
basis for personal jurisdiction under CPLR § 302(a).” /d. at *7. (citing Chloe v. Queen Bee of
Beverly Hills, LLC, 616 F.3d 158, 170 (2d Cir, 2010) and Grand v. Schwartz, No. 15 Civ. 8779,
2016 U.S. Dist. LEXIS 61606 at *3 (S.D.N.Y. May 1, 2016) (holding that interactive commercial

websites provides support for jurisdiction pursuant to CPLR § 302(a)(1))). Moreover, “[r]egularly

 

> See also supra fn. 5,
Case 1:19-cv-09399-ER Document11 Filed 10/25/19 Page 22 of 38

offering and selling goods via an online marketplace such as Amazon.com can provide a basis for
personal jurisdiction under CPLR § 302(a), even though Defendants do not control their
Amazon.com ‘storefront’ or its interactivity to the same extent that they control their own highly
interactive website.” Jd. at *8. Ifa defendant

wishes to operate an interactive website accessible in New York, there is no

inequity in subjecting [that defendant] to personal jurisdiction here. If [a

defendant] does not want its website to subject it to personal jurisdiction here,

it is free to set up a passive website that does not enable [that defendant] to

transact business in New York.

Thomas Publ’g Co. v. Indus. Quick Search, 237 F. Supp. 2d 489, 492 (S.D.N.Y. 2002).°

 

This Court has repeatedly found personal jurisdiction over defendants based in China who are operating Merchant
Storefronts on online marketplace platforms, such as Alibaba, AliExpress, Wish and eBay. See, e.g., Allstar Marketing
Group, LLC vy. activate201 1 store, et al., 19-cy-4204-KPF (S.D.N.Y. May 9, 2019); Allstar Marketing Group, LLC v.
Alice Wonder Household (Shanghai) Co., Ltd., \9-cv-4208-KPF (S.D.N.Y. May 9, 2019); Allstar Marketing Group,
LLC v. 545756338, et al., 19-cv-4209-KPF (S.D.N.Y. May 9, 2019); Adistar Marketing Group, LLC v. Learns
babyshop, et al., 19-cv-4211-KPF (S.D.N.Y. May 9, 2019): Spin Master Ltd. et al v. Alvy, et al., No. 19-cv-3452-
LGS (S.D.N.Y. Apr. 24, 2019); Allstar Marketing Group, LLC v, 178623, et al., 19-cv-3186-AJN (S.D.N.Y. Apr. 10,
2019); Adistar Marketing Group, LLC v. 123 Beads Store, et al., 19-cv-3184-AJN (S.D.N.Y. Apr. 10, 2019); Allstar
Marketing Group, LLC v. bigbigdream320, et al., 1\9-cv-3182-AJN (S.D.N.Y. Apr. 10, 2019); Off White LLC v.
Amazon00!, et al., No. 19-cv-2067-JMF (8.D.N.Y. Mar. 7, 2019); Off White LLC v. Ali Jr, et al.. No. 19-cev-1775-
PAE (S.D.N.Y. Feb, 26, 2019); Off White LLC v. Adagio, et al., No. 19-cv-676-RA (S.D.N.Y. Jan. 24, 2019); Off
White LLC v. Baoding Springru Trade Co., Ltd., et al., No. 19-cv-674-RA (S.D.N.Y. Jan, 24, 2019); Off White LLC
v. SAKS584, et al., No. 19-cv-672-RA (S.D.N.Y. Jan. 24, 2019); Mattel, Inc. v. 201 2shiningroom2012, et al., No. 18-
cv-11648-PKC (S.D.N.¥. Dec. 13, 2018); Mattel, Inc. v. 2013CheapBuy, et al., No. 18-cv-11647-PKC (S.D.N.Y,
Dec. 13, 2018); Mattel, Inc. v. betterlover, et al., No. 18-cv-11644-PKC (S.D.N.Y. Dec. 13, 2018); Skyrocket, LLC
d/b/a Skyrocket Toys LLC v. SATOY Store, et al., No. 18-cv-11280-AT (S.D.N.Y. Dec. 4, 2018); Skyrocket, LLC d/b/a
Skyrocket Toys LLC y. 2791383638, et al., No. 18-cv-11279-AT (S.D.N.Y. Dec. 4, 2018); Spin Master Lid. and Spin
Master, Ine. v. 21CCN, et al., No. 18-cv-11086-RA (S.D.N.Y. Nov. 29, 2018); Spin Master Ltd. and Spin Master, Inc.
v. 13385 184960@ 163.com, et al., Case No. 18-cv-10524-LGS (S.D.N.Y. Nov. 13, 2018); Mattel, Inc. v. 276470, et
al., No. 18-cv-10440-KPF (S.D.N.Y, Nov. 9, 2018); Mattel, Inc. v. Aaron's Fashion Store, et al., Case No. 18-cv-
10437-KPF (S.D.N.Y. Nov. 9, 2018): Mattel, inc. v. 1994 honeymoon, et al., No. 18-cv-10427 (S.D.N.Y. Nov. 9,
2018); Ideavillage Products Corp. v. OhmyGod 1, et al., No. 18-cv-9999-RA (S.D.N.Y. Nov. 15, 2018); /deavillage
Products Corp. v. lyuyant, et al., No, 18-cv-10000-NRB (S.D.N.Y. Oct. 30, 2018); Moose Toys Pty LTD, et al. v.
adition, et al., No. 18-cv-9262-AJN (S.D.N.Y. Oct. 10, 2018); Adistar Marketing Group, LLC v. 24x7, et al., No. 18-
cv-9043-JSR (S.D.N.Y. Oct. 3, 2018); Mattel, Ine. v. 162275898, et al, No, 18-cv-8821-AJN (S.D.N.Y. Sept. 26.
2018); WOW Virtual Reality, Inc. v. 2013*passionate, et al., No. 18-cv-8071-VEC (S.D.N.Y. Sept. 5, 2018);
Ideavillage Products Corp. v. 71 I!market, et al, No. 18-cv-7832-JMF (S.D.N.Y. Aug. 28, 2018); Tapestry, /nc., et al.
v. baogingtianff, et al, No, 18-cv-7650-PAE (S.D.N.Y. Aug. 22, 2018); Ideavillage Products Corp. v. longteng, et
al., No. 18-cv-7329-AT (S.D.N.Y. Aug. 14, 2018); Ideavillage Products Corp. v. 666668, et al., No. 18-cv-6850-CM
(S.D.N.Y. July 31, 2018); Witiam Mark Corporation v, 1104520362, et al., No. 18-cv-6715-PAC (S.D.N.Y. July 26,
2018); Ideavillage Products Corp. v. 207058772, et al., No. 18-cv-6512-VM (S.D.N.Y. July 19, 2018); /deavillage
Products Corp. v. 29shyans2012, et al, No. 18-cv-6266-AT (S.D.N.Y. July 11, 2018); Off White v. 6014350 et ai.,
No. 18-cv-5322-GBD (S.D.N.Y. June 13, 2018): /mtenze Products, Ine. v. 1586, et al, No. 18-cv-4611-RWS
(S.D.N.Y. May 24, 2018); William Mark Corporation v. Id&ce, et al., No. 18-cv-3889-RA (S.D.N.Y. May 2, 2018);

6
Case 1:19-cv-09399-ER Document11 Filed 10/25/19 Page 23 of 38

Further, in EnviroCare Techs., the court held that “if a website is interactive and allows a
buyer in New York to submit an order online, courts typically find that the website operator is
‘transacting business’ in New York and is therefore subject to the court’s jurisdiction.” 2012 U.S.
Dist. LEXIS 78088 at *9 (citing Hsin Ten Enter. USA, Inc. v. Clark Enters., 138 F. Supp. 2d 449,
456 (S.D.N.Y. 2000) (“Generally, an interactive website supports a finding of personal jurisdiction
over the defendant.”)) Similarly, in Chloe, supra, the Second Circuit found that while the single
act of shipping a counterfeit product might be sufficient to subject him to the jurisdiction of a New
York court, it did not need to delve into such an inquiry as the defendant “operated a highly
interactive website offering [counterfeit products] for sale to New York consumers.” Chloe, 616
F.3d 158, 170.

[In some circumstances, courts in the Second Circuit have found that “[t]he offering for sale
of even one copy of an allegedly infringing item, even if no sale results, is sufficient to give
personal jurisdiction over the alleged infringer under N.Y. CPLR § 302(a), subd. 1, 2 and 3.”
Cartier v. Seah LLC, 598 F. Supp. 2d 422, 425 (S.D.N.Y. 2009). In McGraw-Hill Global Educ.
Holdings LLC v. Khan, 323 F. Supp. 3d 488 (S.D.N.Y. 2018), this Court found personal
jurisdiction where the defendant’s website was “interactive” and allowed a buyer to submit an
order online. McGraw-Hill cited to Audiovox Corp v. S. China Enter., Inc.,2012 U.S. Dist. LEXIS
104656 at *3 (S.D.N.Y. Jul. 26, 2012) for the proposition that “ifa website is interactive and allows

a buyer in New York to submit an order online, courts typically find that the website operator is

 

WOW Virtual Reality, Inc. v. Bienbest, et al., No. 18-cv-3305-VEC (S.D.N.Y. April 16, 2018); Ideavillage Products
Corp, v. abce789456, et al., No. 18-cv-2962-NRB (S.D.N.Y. April 11, 2018); /deavillage Products Corp. v. Aarhus,
et al., No, 18-cv-2739-JGK (S.D.N.Y. April 11, 2018); Moose Toys Pty Ltd. et al., v. 963, et al., No. 18-cv-2187-VEC
(S.D.N.Y. April 2, 2018); Off White, LLC v. 4445995685, et al., No. 18-cv-2009-LGS (S.D.N.Y. March 27, 2018);
Spin Master Ltd. and Spin Master, Inc. v. 158, et al, No. 18-ev-1774-PAE (Feb. 27, 2018); JLM Couture, Inc. v.
Aimibridal, et al., No. 18-cv-1565-JMF (S.D.N.Y. Feb. 21, 2018): Spin Master Ltd. and Spin Master, Inc. v. Alisy, et
al., No. 18-cv-543-PGG (S.D.N.Y, Jan, 22, 2018); WowWee Group Limited, et al. v. Meirly, et al., No. 18-cv-706-
AJN (S.D.N.Y. Jan. 26, 2018); /deavillage Products Corp. v. Dongguan Shipai Loofah Sponge Commodity Factory,
et al., No. 18-cv-901-PGG (S.D.N.Y. Feb. 1, 2018).
Case 1:19-cv-09399-ER Document11 Filed 10/25/19 Page 24 of 38

“transacting business’ in New York and is therefore subject to the court’s jurisdiction.” See also,
Hsin Ten Enter., 138 F. Supp. 2d 449, 456 (“Generally, an interactive website supports a finding
of personal jurisdiction over the defendant.”).

Here, Defendants operate interactive Merchant Storefronts on Alibaba and AliExpress,
allowing New York consumers to inquire and communicate with Defendants, purchase goods.
including Counterfeit Products, by and through Defendants’ listings, and upon completion of a
sale, ship goods to New York. The fact that Defendants have chosen to open their respective User
Accounts for the purpose of selling Counterfeit Products through their Merchant Storefronts alone
supports a finding that Defendants have intentionally used Alibaba and AliExpress “as a means
for establishing regular business with a remote forum.” EnviroCare Techs., LLC, 2012 U.S. Dist.
LEXIS 78088 at *10 (quoting Boschetto v. Hansing, 539 F.3d 1011, 1019 (9th Cir. 2008)).
Moreover, the fact that Defendants are offering the Counterfeit Products through their Merchant
Storefronts at significantly below-market prices coupled with the fact that most of their User
Accounts reflect multiple sales to consumers across the world, including repeat sales to consumers
in the U.S., confirms that Defendants are sophisticated sellers operating commercial businesses
through Alibaba and AliExpress, such that they are subject to jurisdiction. /d. at *10.

It is highly likely that Defendants have shipped Counterfeit Products to consumers in New
York based on the following: 1) NAL completed a checkout page for an order of Counterfeit
Products from each and every Defendant through an account associated with one of the New York
Addresses and/or provided one of the New York Addresses as the shipping address, 2) NAL
purchased Counterfeit Products from a representative sampling of Defendants to New York, 3)
and all Defendants accept payment in U.S. dollars. (Arnaiz Dec., {| 8-11, Exs. A-B.)

Nevertheless, whether a defendant physically shipped Counterfeit Products into New York
Case 1:19-cv-09399-ER Document11 Filed 10/25/19 Page 25 of 38

is not determinative of whether personal jurisdiction exists, as courts in this Circuit examine a
given defendant’s online interactions with consumers in considering whether a_ particular
defendant has transacted business in the forum state under § 302(a)(1). Rolex Watch, U.S.A., Inc.
v. Pharel, 2011 U.S. Dist. LEXIS 32249, at * 6 (E.D.N.Y. Mar. 11, 2011). Plaintiff, Plaintiff's
counsel and NAL have viewed Defendants’ Counterfeit Products via their online User Accounts
and Merchant Storefronts. (Arnaiz Dec., § 7; Conway Dec., 20; Scully Dec., {{§ 19-20, Ex. A.)
NAL then completed checkout pages for Counterfeit Products by providing one of the New York
Addresses as the shipping address.’ (Arnaiz Dec., {| 8-10, Ex. A.) Further, NAL purchased
Counterfeit Products from a representative sampling of Defendants into New York. (Arnaiz Dec.
11, Ex. B.) Thus, Defendants’ sophisticated commercial operations, specifically including their
offering for sale and/or selling of Counterfeit Products through their highly interactive User
Accounts and Merchant Storefronts on Alibaba and AliExpress, NAL’s completion of checkout
pages with one of the New York Addresses, NAL’s purchase of Counterfeit Products, along with
Defendants’ own representations on their Merchant Storefronts that they ship Counterfeit Products
to the U.S., including New York, unequivocally establishes that Defendants conduct business
within this District and the claims in this suit arise from Defendants’ business dealings and

transactions with consumers in New York.® (Arnaiz Dec., $f 6-11, Exs. A-B.)

 

’ Under case law of the Second Circuit, when analyzing personal jurisdiction in the Internet context, “traditional
statutory and constitutional principles remain the touchstone of the inquiry”, and while a website's interactivity, “may
be useful” for analyzing personal jurisdiction ‘insofar as it helps to decide whether the defendant 'transacts any
business’ in New York,’” ... “it does not amount to a separate framework for analyzing internet-based jurisdiction.”
Best Van Lines, Inc., 490 F.3d at 252 (quoting Best Var Lines, Ine. v. Walker, No. 03 Civ. 6585 (GEL), 2004 U.S.
Dist. LEXIS 7830, at *9 (S.D.N.Y. May 4, 2004) (internal citation omitted).

* Plaintiff respectfully submits that the Court has jurisdiction pursuant to Fed. R. Civ. P. 4(k)(2), which “provides for
jurisdiction over a defendant if a claim arises under federal law, if the defendant is not subject to jurisdiction of the
courts of general jurisdiction of any state, and if the exercise of jurisdiction is consistent with the Constitution and
laws of the United States.” Lechner v. Marco-Domo Intnationales Interieur GmbH, No. 03 Civ. 5664 (JGK), 2005
U.S. Dist. LEXIS 4022, *8 (S.D.N.Y. Mar. 10, 2005).
Case 1:19-cv-09399-ER Document11 Filed 10/25/19 Page 26 of 38

2. Exercising Personal Jurisdiction Over Defendants Comports with Due Process

Asserting personal jurisdiction over Defendants also comports with the Due Process Clause
of the U.S. Constitution, as Defendants have “certain minimum contacts .., such that maintenance
of th[is] suit does not offend ‘traditional notions of fair play and substantial justice.’” Calder v.
Jones, 465 U.S. 783, 788 (1984) (quoting Milliken v, Meyer, 311 U.S. 457 (1940)). Defendants
intentionally directed activity towards the New York market, thereby purposefully availing
themselves of “the privilege of conducting activities within the forum State, thus invoking the
benefits and protections of its laws.” Burger King Corp. v. Rudzewicz, 471 U.S. 462, 475 (U.S.
1985). See Best Van Lines, Inc., 490 F.3d at 243. (Arnaiz Dec., §f§ 8-11, Exs. A-B.) Moreover,
“as a practical matter, the Due Process Clause permits the exercise of jurisdiction in a broader
range of circumstances of N.Y. C.P.L.R. § 302, and a foreign defendant meeting the standards of
§ 302 will satisfy the due process standard.” Energy Brands Inc. vy. Spiritual Brands, Inc., 571 F.
Supp. 2d 458, 469 (S.D.N.Y. 2008). Accordingly, Plaintiff respectfully submits that this Court
has personal jurisdiction over Defendants in this action.

B. PLAINTIFF IS ENTITLED TO AN EX PARTE TEMPORARY
RESTRAINING ORDER AND PRELIMINARY INJUNCTION

Here, an ex parte order is essential to prevent immediate and irreparable injury to Plaintiff.
A temporary restraining order may be granted without written or oral notice to the opposing party
or that party's counsel where “it clearly appears from the specific facts shown by affidavit . . . that
immediate and irreparable injury, loss or damage will result to the applicant before the adverse
party or that party's attorney can be heard in opposition.” Fed. R. Civ. P. 65(b). Section 34 of the
Lanham Act expressly authorizes this Court to issue ex parte restraining orders “with respect to a

violation [of the Act] that consists of using a counterfeit mark in connection with the sale, offering
Case 1:19-cv-09399-ER Document11 Filed 10/25/19 Page 27 of 38

for sale, or distribution of goods.” 15 U.S.C. § 1116(d)(1)(a).”

Once a violation of the Lanham Act is demonstrated, the issuance of an ex parte order is
appropriate upon showing that: (i) the plaintiff will provide adequate security: (ii) any order other
than an ex parte order is not adequate to achieve the purposes of 15 U.S.C. § 1114; (iii) the plaintiff
has not publicized the requested ex parte order; (iv) the plaintiff is likely to sueceed on showing
that defendants are using counterfeit marks; (v) an immediate and irreparable injury will occur if
such ex parte order is not granted; (vi) the materials to be seized will be located at the place
identified in the application; (vii) the harm to the plaintiff in denying the application outweighs
the harm to defendants in granting the order and (viii) if prior notice was given, defendants would
destroy, move, hide or otherwise make such matter inaccessible to the court. 15 U.S.C. §
1116(d)(4)(B). As discussed below, Plaintiff meets each of the relevant criteria for the issuance
of an ex parte temporary restraining order under the Lanham Act.!”

An ex parte temporary restraining order is particularly warranted in cases, such as the
instant one, involving offshore counterfeiters who conceal their identities and engage in unlawful
and harmful activities over the Internet to avoid revealing their actual locations and identities.
(Scully Dec., ff] 12-13, 25-26.) Defendants, who, upon information and belief, are located in China
and operate their businesses exclusively over the Internet, knowingly and willfully offer for sale
and/or sell Counterfeit Products through their User Accounts and on their Merchant Storefronts on

Alibaba and AliExpress. (Arnaiz Dec., J 6-7, Ex. A; Conway Dec., J§ 18-20; Scully Dec., 3.)

 

” Congress’ purpose for enacting such ex parte remedies was to ensure that courts were able to effectively exercise
their jurisdiction in counterfeiting cases and to prevent counterfeiters given prior notice from disappearing or quickly
disposing of infringing inventory or records relating to their counterfeiting and illegal actions. See Senate-House Joint
Explanatory Statement on trademark Counterfeiting Legislation, 130 Cong. Rec. H12076, at 12080 (Oct. 10, 1984),
'° Plaintiff has expressed its willingness to provide security in conjunction with the ex parte relief it seeks. See
[Proposed] Order, filed herewith. Plaintiff has certified that it has not publicized this Application. (Conway Dec., 4
27.) Also, since Defendants’ location and the location of the Counterfeit Products are unclear, Plaintiff is not
requesting a seizure order in this Application. (Scully Dec., 9] 12-13, 25-26.)

1]
Case 1:19-cv-09399-ER Document11 Filed 10/25/19 Page 28 of 38

The covert nature of Defendants and their counterfeiting activities make any order other than an
ex parte temporary restraining order an exercise in futility. The immediate and irreparable harm
to Plaintiff's business and reputation, as well as to the goodwill associated with the Slinky Marks,
in denying its Application for an ex parfe temporary restraining order greatly outweighs the harm
to Defendants’ interests in continuing to offer for sale and sell Counterfeit Products. (Conway
Dec., 4 25.)

“To obtain a preliminary injunction, a plaintiff must establish: ‘(1) the likelihood of
irreparable injury in the absence of such an injunction, and (2) either (a) likelihood of success on
the merits or (b) sufficiently serious questions going to the merits to make them a fair ground for
litigation plus a balance of hardships tipping decidedly’ in its favor.”” Louis Vuitton Malletier vy.
Burlington Coat Factory Warehouse Corp., 426 F.3d 532, 537 (2d Cir. 2005) (quoting Federal
Express Corp. v. Federal Espresso, Inc., 201 F.3d 168, 173 (2d Cir. 2000)). The “standards which
govern consideration of an application for a temporary restraining order... are the same standards
as those which govern a preliminary injunction.” Local 18/4, Int'l Longshoremen's Ass'n v. N_Y.
Shipping Ass'n, Inc., 965 F.2d 1224, 1228 (2d Cir. 1992). Plaintiff meets the standard for a

preliminary injunction and the Court should enter a temporary restraining order,

1. Plaintiff Will Suffer Irreparable Harm in the Absence of an Injunction Leaving
Plaintiff with No Adequate Remedy at Law

Defendants’ infringing activities must be stopped immediately to prevent any further harm
to Plaintiff. Not only does Plaintiff stand to suffer lost profits as a result of Defendants’ competing,
substandard Counterfeit Products, Defendants’ illicit activities destroy the inherent value of the
Slinky Marks, impair Plaintiff's reputation, dilute Plaintiff's brands and goodwill and negatively
affect Plaintiff's relationships with its current customers as well as its ability to attract new

customers. (Conway Dec., { 25.) While courts may no longer presume irreparable harm upon a
Case 1:19-cv-09399-ER Document11 Filed 10/25/19 Page 29 of 38

finding of infringement, “[i]rreparable harm exists in a trademark case when the party seeking the
injunction shows that it will lose control over the reputation of its trademark . . . because loss of
control over one's reputation is neither ‘calculable nor precisely compensable.’” U.S. Polo Ass'n,
Inc. v. PRL USA Holdings, Inc., 800 F.Supp.2d 515, 540 (S.D.N.Y. 2011). Further, a plaintiff may
still demonstrate that “on the facts of the case, the failure to issue an injunction would actually
cause irreparable harm.” Salinger v. Colting, 607 F.3d 68, 82 (2d Cir. 2010) (citing eBay, Inc. v.
MerckExchange, LLC, 547 U.S. 388, 393 (2006)).

This Circuit recognizes that irreparable harm sufficient to warrant a preliminary injunction
exists where a defendant injected counterfeit versions of a plaintiff's products into the market. C/
Prods. LLC v. Snuggly Plushez LLC, 809 F. Supp. 2d 127, 145 (E.D.N.Y. 2011). Here, Defendants
have sold substandard Counterfeit Products that look remarkably similar, if not identical, to the
Slinky Products and which embody, bear and/or incorporate the Slinky Marks and/or identical or
confusingly similar marks, thereby resulting in lost sales and impairing Plaintiff's “reputation that
it has achieved through the expenditure of considerable time and effort.” Mitchell Grp. USA LLC
v, Udeh, No. 14-cv-5745, 2015 U.S. Dist. LEXIS 18801 at *8 (E.D.N.Y. Feb. 17, 2015) (quoting
N. Atl. Operating Co. y. Evergreen Distribs., LLC, No. 13-CV-4974 (ERK) (VMS), 2013 U.S.
Dist. LEXIS 147835, at *37 (E.D.N.Y. Sep. 27, 2013)). (Conway Dec., §§ 18-25; Scully Dec., 4
19-20, Ex, A.)

Moreover, Defendants’ counterfeiting and infringing activities deny Plaintiff of its
fundamental right to control the quality of the goods sold under the Slinky Marks. Zino Davidoff
SA v. CVS Corp,, 571 F.3d 238, 243 (2d Cir. 2009). Defendants are offering their substandard
Counterfeit Products in wholesale quantities and at significantly below-market prices with which

Plaintiff cannot compete given the high-quality materials and construction necessary to
Case 1:19-cv-09399-ER Document11 Filed 10/25/19 Page 30 of 38

manufacture the Slinky Products. (Conway Dec., {§ 22-23:) see also Zino Davidoff SA, 71 F.3d
244,

Also, because Defendants’ substandard Counterfeit Products are virtually indistinguishable
from the Slinky Products, not only could any injury to consumers that results from use of
Defendants’ substandard Counterfeit Products be attributed to Plaintiff, thereby causing
irreparable harm to Plaintiff in the form of unquantifiable lost sales, loss of goodwill and loss of
control of its reputation with authorized licensees, retailers and consumers, but Plaintiff would also
potentially be exposed to legal liability for any such injury to consumers.
(Conway Dec., {| 24-25; Scully Dec., Jf] 19-20, Ex. A.) Thus, this factor weighs heavily in
Plaintiff's favor.

2. Plaintiff is Likely to Prevail on the Merits of Its Lanham Act Claims

In order to establish a likelihood of success on trademark counterfeiting and infringement
claims, a plaintiff must show: (1) that its marks are valid and entitled to protection, and (2) that
defendants’ use of plaintiff's marks is likely to cause confusion. Tiffany (NJ) Inc. v. eBay, Inc.,
600 F.3d 93 (2d Cir. 2010).

First, the U.S. Trademark Registration certificates submitted in conjunction with this
Application provide prima facie evidence of both the validity of the Slinky Marks as well as
Plaintiff's ownership of the same. 15 U.S.C. § 1057(b). (Conway Dec., § 9, Ex. A.)

Second, a proper likelihood of confusion inquiry generally involves an analysis of the
factors set forth in Polaroid Corp. yv. Polarad Elecs. Corp. 287 F 2d 492, 495 (2d Cir. 1961). Yet.
“where counterfeit marks are involved, it is not necessary to conduct the step-by-step examination
of each Polaroid factor because counterfeit marks are inherently confusing.” Fendi Adele S.R.L.

v. Filene's Basement, Inc,, 696 F. Supp. 2d 368, 383 (S.D.N.Y. 2010) (internal citations omitted).
Case 1:19-cv-09399-ER Document11 Filed 10/25/19 Page 31 of 38

Instead, “|t]he court need only determine the more fundamental question of whether
there are items to be confused in the first place -- that is, whether the items at issue... are, in
fact, counterfeit and whether [d]efendants sold those items, or offered those items for sale.” /d. at
383 (internal citations omitted), Regardless, even if a Polaroid analysis were necessary, a
straightforward application of the test demonstrates that likelihood of confusion exists in this case.

Finally, because Plaintiff has shown that it is likely to prevail on its trademark
counterfeiting and trademark infringement claims, it has also shown that it likely will prevail on
its claims for false designation of origin, passing off and unfair competition. Richemont N. Am.,
Inc. v. Linda Lin Huang, No. 12 Civ. 4443 (KBF), 2013 U.S. Dist. LEXIS 136790, at *14-16 n.15
(S.D.N.Y. Sep. 24, 2013).

3. Plaintiff is Likely to Prevail on Its State Law Claims

Because Plaintiff has shown a likelihood of success on its Lanham Act claims, Plaintiff has
also shown a likelihood of success on its unfair competition and unjust enrichment claims under
New York State law. N. Am, Olive Oil Ass'n v. Kangadis Food Inc., 962 F. Supp. 2d 514, 521
(S.D.N.Y. 2013),

4, The Balance of Hardships Favors Plaintiff

The balance of hardships unquestionably and overwhelmingly favors Plaintiff. Here. as
described above, Plaintiff has suffered, and will continue to suffer, irreparable harm to its business,
the value, goodwill and reputation built up in and associated with the Slinky Marks and to its
reputation as a result of Defendants’ willful and knowing sales of substandard imitations of the
Slinky Products. (Conway Dec., § 25.) Any harm to Defendants would only be the loss of
Defendants’ ability to continue to offer their Counterfeit Products for sale, or, in other words, the

loss of the benefit of being allowed to continue to unfairly profit from their illegal and infringing
Case 1:19-cv-09399-ER Document11 Filed 10/25/19 Page 32 of 38

activities. “Indeed, to the extent defendants ‘elect[| to build a business on products found to
infringe[.] [they] cannot be heard to complain if an injunction against continuing infringement
destroys the business so elected.” Broad. Music, Inc. y. Prana Hosp., Inc., 158 F. Supp. 3d 184,
196 (S.D.N.Y, 2016) (internal citation omitted).

5. Enjoining Defendants from Using the Slinky Marks Will Serve the Public
Interest

The public interest will be served by the issuance of a temporary restraining order and
preliminary injunction, as “the public has an interest in not being deceived—in being assured that
the mark it associates with a product is not attached to goods of unknown origin and quality.”
N.¥.C. Triathlon, LLC y. NYC Triathlon Club, Inc., 704 F. Supp. 2d 305, 344 (S.D.N.Y. 2010).
Here, the public has an interest in being able to rely on the high quality of the Slinky Products
bearing and/or sold in connection with the Slinky Marks. (Conway Dec.. 4] 22; Scully Dec., ff 19-
20, Ex. A.) Since Defendants have willfully and knowingly inserted substandard Counterfeit
Products into the marketplace, the public would benefit from a temporary restraining order and
preliminary injunction halting any further sale and distribution of Defendants’ Counterfeit
Products. (Arnaiz Dec., 9] 6-7, Ex. A; Scully Dec., §] 19-20, Ex. A.)

C. PLAINTIFF IS ENTITLED TO AN ORDER 1) PREVENTING THE

FRAUDULENT TRANSFER OF ASSETS AND 2) FREEZING DEFENDANTS’
MERCHANT STOREFRONTS

1. Defendants’ Assets Must be Frozen

Considering the nature of Defendants’ counterfeiting businesses, and Plaintiff's showing
that it has a high likelihood of succeeding on the merits of all of its claims, Plaintiff will be entitled
to an equitable accounting of Defendants’ profits from their sales of Counterfeit Products.
Plaintiff's request for an asset freeze order granting Plaintiff information regarding the location of

Defendants’ Assets, the attachment of Defendants’ Assets and an injunction preventing the transfer
Case 1:19-cv-09399-ER Document11 Filed 10/25/19 Page 33 of 38

from or to Defendants’ Financial Accounts by the Financial Institutions and Third Party Service
Providers is both necessary and appropriate, and is within this Court’s discretion to preserve
Plaintiff's right to the relief sought in the Complaint. See 15 U.S.C. § 1117(a).!!

District courts have “authority to freeze those assets which could [be] used to satisfy an
equitable award of profits.” North Face Apparel Corp. v. TC Fashions, Inc.,2006 U.S. Dist LEXIS
14226, at *10 (S.D.N.Y. Mar. 30, 2006) (internal citation omitted). In doing so, a court “may
exempt any particular assets from the freeze on the ground that they [are] not linked to the profits
of allegedly illegal activity.” /d. at *11. The onus is on “the party seeking relief [from any such
asset freeze] to ‘present documentary proof” that its profits aren’t from such illegal activity. /d

Under 15 U.S.C. § 1117(a) and 17 U.S.C. § 504(b), a plaintiff in an action arising
thereunder is entitled to recover a defendant’s profits derived from the counterfeiting and/or
infringement and/or plaintiff's damages. See Gucci Am. v. Bank of China, 768 F.3d 122, 131-132
(2d Cir. 2014) (A copyright and/or trademark “infringer is required in equity to account for and
yield up his gains to the true owner,” and “profits are then allowed as an equitable measure of
compensation.”). Specifically, with respect to claims involving the infringement of federally
registered copyrighted works and/or those arising under the Lanham Act, it has been established
in this Circuit, as well as sister circuits, that district courts have the authority to issue a prejudgment
asset restraint injunction in favor of plaintiffs seeking an accounting and/or another equitable
remedy against allegedly infringing defendants. Warner Bros. Entm’t Inc. v. Doe, No. 14-CV-3492

(KPF), 2014 U.S. Dist. LEXIS 190098 (S.D.N.Y. May 29, 2014).

 

"! See also, e.g., Balenciaga Am., Inc. v. Dollinger, No. 10 Civ. 2912 (LTS), 2010 U.S. Dist. LEXIS 107733. at #22
(S.D.N.Y. Oct. 8, 2010),
Case 1:19-cv-09399-ER Document11 Filed 10/25/19 Page 34 of 38

An asset freeze in the instant matter is unquestionably warranted because Defendants, who
are foreign individuals and/or entities based in China, are manufacturing, importing, exporting,
advertising, marketing, promoting, distributing, displaying, offering for sale and/or selling
Counterfeit Products to U.S. consumers solely via the Internet, and accepting payment for such
Counterfeit Products in U.S. Dollars through Financial Institutions, thereby causing irreparable
harm to Plaintiff in the form of lost sales, loss of goodwill and loss of control of its reputation with
licensees, retailers and consumers, and can, and most certainly have the incentive to, transfer and
hide their ill-gotten funds if their assets are not frozen. (Arnaiz Dec., J 6-11, Ex. A; Conway Dec.,
425.) see also Dama S.P.A, v. Doe, No. 15-cv-4528 (VM), 2015 U.S. Dist. LEXIS 178076, at *4-
6 (S.D.N.Y. June 12, 2015).'° Therefore, Plaintiff respectfully submits that this Court should
exercise its inherent equitable power and freeze Defendants’ Assets and Defendants’ Financial
Accounts for the purpose of preserving Defendants’ funds and ensuring that a meaningful
accounting of their profits can be made.!?

2. Defendants’ User Accounts and Merchant Storefronts Must be Frozen

A temporary restraining order which, in part, restrains the Third Party Service Providers
from providing services to Defendants’ User Accounts and Merchant Storefronts is warranted and
necessary because the continued offering for sale and/or sale of the Counterfeit Products by
Defendants on their Merchant Storefronts will result in immediate and irreparable injury to
Plaintiff. Gucci Am., Inc. v. Weixing Li, 768 F.3d 122, 126 (2d Cir. 2014); AW Licensing, LLC y.

Bao, No. 15-CV-1373, 2015 U.S. Dist. LEXIS 177101, at *3 (S.D.N.Y. Apr. 1, 2015).

 

"2 See also supra fn. 2.

'? Upon the entering of an asset freeze, Plaintiff also requests that the Court Order Defendants and/or the Financial
Institutions and/or the Third Party Service Providers to immediately identify Defendants’ Assets and Defendants’
Financial Accounts and the respective current account or fund balances of the same.

18
Case 1:19-cv-09399-ER Document11 Filed 10/25/19 Page 35 of 38

D. PLAINTIFF IS ENTITLED TO AN ORDER AUTHORIZING BIFURCATED
AND ALTERNATIVE SERVICE OF PROCESS BY ELECTRONIC MEANS

Fed. R. Civ. P. (4) governs service on Defendants in the instant matter since, upon
information and belief, they are located in China. While Defendants operate sophisticated
commercial businesses, they are limited to correspondence by email, messaging through their
respective User Accounts and communications otherwise transmitted over the Internet. (Scully
Dec., {| 12-13.) Plaintiff therefore respectfully requests that this Court issue an order granting it
permission to serve each respective Defendant via the following combination of electronic
methods: 1) registered electronic mail and 2) messaging through Defendants’ User Accounts and
3) website publication.

Plaintiff may serve international defendants pursuant to Fed. R. Civ. P. 4(f)(3), which
enables a court to grant an alternative method of service so long as it: “(1) is not prohibited by
international agreement; and (2) comports with constitutional notions of due process.” SEC y.
Anticevic, No. 05 CV 6991 (KMW), 2009 U.S. Dist. LEXIS 11480, at *7 (S.D.N.Y. Feb. 8, 2009).
Notably, “[s]ervice under subsection [4(f)] (3) is neither a last resort nor extraordinary relief. It is
merely one means among several which enables service of process on an international defendant.”
Sulzer Mixpac AG v. Medenstar Indus. Co., 312 F.R.D. 329, 330 (S.D.N.Y. 2015). Since third-
party merchants on Alibaba and AliExpress, like Defendants, have been known to use aliases, false
addresses and other incomplete identification information to shield their true identities and there
are, in fact, only partial, incomplete or no physical addresses whatsoever associated with the
majority of Defendants’ User Accounts, this is exactly the circumstance where the courts should

exercise. as they previously have,'* the authority to grant alternative methods of service. /d. “The
yp y y tog

 

See Dama S.P.A., 2015 U.S. Dist. LEXIS 178076, at *6-7; AW Licensing, LLC, 2015 U.S. Dist. LEXIS 177101, at
*18-19; FTC v, PCCare247 Ine., 2013 U.S. Dist. LEXIS 31969, at *20 (S.D.N.Y. Mar. 7, 2013).

19
Case 1:19-cv-09399-ER Document11 Filed 10/25/19 Page 36 of 38

decision whether to allow alternative methods of serving process under Rule 4(f)(3) is committed
to the sound discretion of the district court." Jd. '°

In the instant matter, Plaintiff proposes using Outlook.com as well as Rmail
(www.rmail.com), an online service that confirms valid proof of authorship, content, and delivery
ofan email, as well as the official time and date that the email was sent and received. (Scully Dec.,
| 27.) Along with service via email, Plaintiff respectfully requests that the Court, in its discretion,
permit service via website publication.'°

Ultimately, service on Defendants by various electronic means comports with due process,
as it is “reasonably calculated, under all circumstances, to apprise interested parties of the
pendency of the action and afford them an opportunity to present their objections.” Mullane v.
Cent. Hanover Bank & Trust Co., 339 U.S. 306, 309 (1950). None of the Defendants have
disclosed their mailing addresses. (Scully Dec., §] 12-13, 25-26.) Due to Defendants’ purposeful
anonymity, service by email, with confirmation of delivery by Rmail, and website publication is
most likely to provide Defendants with proper notice of this action and Plaintiff's claims. Dama
S.P.A., 2015 U.S. Dist. LEXIS 178076, at *7. Therefore, Plaintiff respectfully submits that an
order authorizing alternative service benefits all parties and the Court by ensuring that Defendants

receive immediate notice of the pendency of this action to move forward expeditiously.!’

 

'S Pursuant to Fed. R. Civ. P (4)(1), service may be effected “by any internationally agreed means of service that is
reasonably calculated to give notice, such as those authorized by The Hague Convention on the Service Abroad of
Judicial and Extrajudicial Documents” (“Hague Convention”). Although China is a signatory to it, the Hauge
Convention “shall not apply where the address of the person to be served with the document is not known.” See Hague
Convention, November 15, 1965, Article 1. Moreover, despite China’s objection to service by postal channels under
Article 10, this Court has held that such objection does not include service by email and further, that service by email
is not prohibited by any international agreement. Si/zer Mixpac AG, 312 F.R.D. at 332.

'® Publication on a website has been deemed appropriate service under Fed. R. Civ. P (4)(3) “so long as the proposed
publication is ‘reasonably calculated, under all the circumstances, to apprise interested parties of the pendency of the
action and afford them an opportunity to present their objections."" National Association for Stock Car Auto Racing,
Inc, v. Does, 584 F. Supp. 2d 824, 826 (W.D.N.C. 2008) (quoting Mullane, 339 U.S. at 315-16).

'’ Plaintiffalso respectfully submits that the Court issue an order authorizing Plaintiff to serve the Financial Institutions
and/or Third Party Service Providers with notice of the Court's order of the Application via electronic means prior to

20
Case 1:19-cv-09399-ER Document11 Filed 10/25/19 Page 37 of 38

FE. PLAINTIFF IS ENTITLED TO AN ORDER AUTHORIZING EXPEDITED
DISCOVERY

Additionally, Plaintiff respectfully requests that the Court order expedited discovery from
Defendants, Financial Institutions and Third Party Service Providers regarding the scope and
extent of Defendants’ counterfeiting and infringing activities, as well as Defendants’ account
details and other information relating to Defendants’ Financial Accounts, Assets and/or any and
all User Accounts and or Financial Accounts with the Third Party Service Providers, including,
without limitation any and all websites, any and all User Accounts and any and all Merchant
Storefronts, including, without limitation, those owned and operated, directly or indirectly, by the
Third Party Service Providers and the Financial Institutions.

Generally, a party may not seek discovery prior to a Rule 26(f) conference unless authorized
by a court order, Fed. R. Civ. P. 26(d)(1). In the past, Courts in this District have often applied a four-
factor test to determine when expedited discovery may be granted,'* but now apply a more flexible
“good cause” test to examine “the discovery request . . . on the entirety of the record to date and
the reasonableness of the request in light of all the surrounding circumstances.” Ayyash v. Bank
Al-Madina, 233 F.R.D, 325, 326 (S.D.N.Y. 2005) (internal citation omitted), Regardless of which
test, Plaintiff has established that it is entitled to the expedited discovery requested for good cause
shown. See id. at 327; (Conway Dec., § 25; Scully Dec., 9 12-13, 25-26.)

F. PLAINTIFF’S REQUEST FOR A SECURITY BOND IN THE AMOUNT
OF $5,000 IS ADEQUATE

In determining the amount of the bond that a moving party must post, this Court is “vested

with wide discretion.” Doctor's Assocs., Inc. v. Stuart, 85 F.3d 975, 985 (2d Cir. 1996). Plaintiff

 

serving Defendants and with enough time for the Financial Institutions and/or Third Party Service Providers to comply
with the Court’s order to help expedite the process.

'SSee Advanced Portfolio Techs., Inc. v. Advanced Portfolio Techs., Ltd., No. 94 Civ. 5620 (JFK), 1994 U.S. Dist.
LEXIS 18457, at *7 (S.D.N.Y. Dec. 28, 1994),

21
Case 1:19-cv-09399-ER Document11 Filed 10/25/19 Page 38 of 38

respectfully submits the provision of security in the amount of $5,000 is sufficient. Rovio
Entertainment Ltd. and Rovio Animation OY y. Best Baby and Kid Store, et al., No. 17-cv-4884-
KPF (S.D.N.Y. June 28, 2017)."”
IV. CONCLUSION
For the reasons set forth above, Plaintiff respectfully requests that its Application be granted

ex parte in its entirety.

Dated: October (0. 2019 Respectfully submitted,

EPSTEIN TPES,
BY:

Brieanne Scull}€BS 3711)
bscully@ipcounselors.com
Jason M. Drangel (JD 7204)
jdrangel(@ipcounselors.com
Ashly E. Sands (AS 7715)
asands(@ipcounselors.com
Danielle S. Yamali (DY 4228)
dfutterman@ipcounselors.com
EPSTEIN DRANGEL LLP
60 East 42™ Street, Suite 2520
New York, NY 10165
Telephone: (212) 292-5390
Facsimile: (212) 292-539]
Attorneys for Plaintiff
POOF-Slinky, LLC

 

'" Moreover, this Court has gone as far as to hold that no security bond is necessary in similar circumstances. See
Mattel, Ine. v. 86755, et al, No. 18-cv-8825-RJS-JSR (S.D.N.Y. Oct. 4, 2018) (The Hon. Richard J. Sullivan held that
no security bond was necessary because “it strikes me almost as fairly arbitrary.”)

22
